Case: 1:19-Cv-01806 Document #: 1-7 Filed: 03/14/19 Page 1 of 223 Page|D #:885

EXHIBIT 67

 

 

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE
l UPON FORECLOSURE

DATE: August 16, 2018

 

 

 

 

 

 

TO: Via Regular and Ce)'tified Mail Via Re£ular and Certified Mail
Bonus Taxi lne. Symon Garber
2617 S. Wabash Avenue 101 Warren Street, Apt 3210 or 3240
Chicago, lL 60616 New York. NY 10007-1366

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

ChicaQO. IL 60616

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor Who has a lien on your taxicab medallion license(s) claims that you have defaulted

on your contract. The creditor is asking the City to transfer your lieense(s) to a purchaser

at a sale conducted by the creditor. The City will transfer the license unless you stop the

 

transfer bv fillingout and mailing the attached Affidavit of Defense form to the creditor

and to the Degartment of Business Affairs and Consumer Protection.

 

 

 

 

The License

The Taxi Medallion License(s) hereinafter (“License”) l§_?_»gl`_)§ are presently registered With the City of
Chicago, Department of Business Affairs and Consumer Protection, in your name or the name of a company
owned by you. The license is subject to alien in favor of the following creditor: Capital One Eguiprnent
Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The license was sold

at foreclosure sale by the creditor on or about Aug_ust 9, 2018 to the following person or company: Raul E.
Cuzco, for $23,100 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default. The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDI’I`GR
ANQ_ THE COMMISSIONER OF BUSINESS AFFA]RS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702~9611, and the Northwestern University Legal Assistance Clinic
(312) 503~8576.

The Aft`xdavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license Sending an Afiidavit of
Defense does not mean that your license will be returned to you. If you file an affidavit of defense. the license

will not be transferred unless the creditor obtains a court order.

 

 

 

bdse. l.w-CV-ulzsuo L)ocument H=. l-/ l-iieu`. utz/mile wage 4 of ¢¢5 wagelu amssz

IF YOU DO NOT SEND AN AFFIDAVIT GF DEFENSE WITHIN THE THVIE PRESCRIBED, YOU
MAY BE CONS[DERED TO HAVE AGREED TO THE TRANSFER OF TI[E LICENSE.

2. What To Do
An Aftidavit of Defense form is enclosed lf you want to tell the Creditor and the Depaxtment of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form Then you must sign the form and
have your signature notarized by a notary public. Remember, the Aftidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Aflidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Departrnent of Business Affairs and Consumer Protection
Public Vebjcle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, Illinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Afiidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Afiidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY 'l`HE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Departrnent of Business Affairs and Consumer Protection receives your Afl'idavit of Defense

more than fifteen (l 5) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

L,B.S€: lilH-CV-UJ_ZSUO L)OCUmen[ -T-F. J.-/ I-lle(]. Ud/J_LI-IJ_H I"B_Q€ " " "‘ `

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

. . . t
Bonus Taxi Inc. , by certified mail, return receipt requested on this ] 6 L` day of August, 2018.

List Debtor Licensee Name

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFA]RS AND
CONSUMER PROTECTION AT THE T[ME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAH{S AND CONSUMER
PROTECTION AT THE THVIE OF APPLICATION.

Respectfully submitted,

anita

Naine`§ Andrew Buck, Esq.

 

Troutmau Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704~6000
Phone

andrew.buck@troutman.com
Email Address

JOHN C MURPHY

Subscribed and Sworn to before me
NoTARY PusLlc-sTATe oF Nevv YORK

 

 

ib t
Qualifiegliillill:s::€uag:unty this [O day of l/`)Fl~/‘ \ v ST s 20 K
My commission Expires 08-22-2020 W a sz`\_)
.-‘-“ “ 2
/ l f

Notary Public
L/

Version Date june 5, 2018

 

 

 

LaSe. J_.J_&J-CV-ul_zjuo L)O(,umeru H=. J_-/ l-ileu. ua/'_LLH'J_:J wage o ul' ¢¢o wagelu HB:N

To City:

To Creditor:

AFFIDAVIT OF DEFENSE TO CREDITOR

City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLlC PASSENGER LICENSE NUMBER(s) 1632TX

LICENSEE NAME: Bonus Taxi Inc.

I,

 

Debtor Individual Name

, hereby swear that I own Taxicab Medallion License

Number(s) l632TX either individually or through a company that l own and l have a defense to the foreclosure of these

licenses. I understand that this license(s) was sold at a foreclosure

sale on or about Aug_u_st 9, 20l 8 and that sale is contingent upon approval by the Department of Business Affa'irs

List Date of Foreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Rclationship to Medallion License/Title

Address:

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of

,20

 

Version Date lurie 5, 2018

Notary Public

 

Case: 1:19-@\/-01806 Documem #: 1-7 Filed: 03/14/19 Page 7 of 223 Pagé`lt`)" `#:89"1“"`“

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certi[led Mail Via Regular and Certified Mail
Bonus Taxi Inc. Svmon Garber
2617 S. Wabash Avenue 101 Warren Street, Ant 3210 or 3240
Chicago. IL 60616 New York, N`Y 10007-1366

 

 

 

 

 

 

Via Regular and Certi/ied Mail
Chicago Elite Cab Corn.

2617 S. Wabash Avenue

Chicago, IL 60616

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv will transfer the license unless you stop the
transfer bv filling out and mailing the attached Aftidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

 

Case: 1:19-@\/-01806 Documem #: 1-7 Filed: 0`3/14/“1"§"¢59@ a of 223 Pagelo #:392
The License

The Taxi Medallion License(s) hereinafter (“License”) 2346TX. 1949TX, 1907TX & 1683TX are presently
registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or
the name of a company owned by you. The license is subject to a lien in favor of the following creditor: Qp_i~tal
One Eouipment Finance Coro., f/l</a All Points Caoital Corp.. d/b/a Capital One Taxi Medallion Finance. The
license was sold at foreclosure sale by the creditor on or about August 9, 2018 to the following person or
company: COTMF NY LLC, for 323`000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named abovel

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING 'I`HE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDI'I`OR
M THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Figd Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Crcditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. lf you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-961 1, and the Northwestern University Legal Assistance Clinic
(312) 503-3576.

The Affidavit of Defense
1. Wliat It Is
The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license Sending an Affidavit of

Defense does not mean that your license will be returned to you. If vou file an affidavit of defense the license

will not be transferred unless the creditor obtains a court order.

 

 

 

 

Case: 1:19-@\/-01806 Documem #: 1`-7 Filed: 03/121/19 Page 9 of 223 Pagelo #:393

IF YOU D() NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF 'I`HE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense you must complete this form. Then you must sign the form and
have your signature notarized by a notary public Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection Within fifteen (15) days from the date which this notice Was

mailed to you via certified mail.

3. Who To Send lt To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above The address of the Department of Business
Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Aff`idavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aff`idavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense
more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

Case: 1:19-Cv-01806 Document #: 1-7 Filed: 03/14/19 Page 10 of 223 Page|D #:894 ’”…

l/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Bonus Taxi Inc., by certified mail, return receipt requested on this l b f L` day of August, 2018.

List Debtor Licensee Name

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN lT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TDVIE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

jA\o¢;) t`£»a.z» l,»-/l?/L\--*“

Nan/e: Ax\idrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

_2_§-704-6000
Phone

andrew.buck@troutman.com
Email Address

JOHN C MURPHY Subscribed and Sworn to before me

NoTAnv Puatic-sme or= saw vom< th
No.oiMuea¢eevs this § t day cf ~. \ 20 /X:

Guallfled |n Nassau County

\.l
MyCommlsston ExpiresOB-ZZ-ZOZO t (`l `/2//,,;;

Notary Public

Veision Date lime 5, 2018

 

 

 

Case: 1:19-@\/-01806 Documem #: 1-`7 Filed: 03/"14'/19 F>age 11 of 223"Pagelt`)"#:895
AFFIDAVIT OF DEFENSE T() CREDITOR

To City: City of Chicago ~ Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 2346TX. 1949TX. 1907TX & 1683TX

LICENSEE NAME: Bonus Taxi Inc.

l, , hereby swear that I own Taxicab Medallion License
Debtor lndividual Name

Number(s) 2346TX. 1949TX. 1907TX & 1683TX either individually or through a company that l own and l have a

defense to the foreclosure of these licenses I understand that this license(s) was sold ata foreclosure

sale on or about Augi_ist 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationsliip to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

Case: 1:19-Cv-01806 Document #: 1-7 Filed: 03/14/19 Page 12 of 223 Page|D #:896

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certified Mail Via Regular and Certifl`ed Mail
Chicago Polo I. lnc. Svrnon Garber
2617 S. Wabash Avenue 101 Warren Street. Apt 3210 or 3240
Chicago, IL 60616 New York. NY 10007-1366

 

 

 

 

 

 

Via Regular and Certilled Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue
Chicago, IL 60616

 

 

** IlVIPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv will transfer the license unless you stop the

transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

 

Case: 1:19-Cv-01806 Document #: 1-7 Filed: 03/14/19 Page 13 of 223 Page|D #:897

The License

The Taxi Medallion Licensc(s) hereinafter (“License”) 1106TX, 2550TX, 6607TX, 6608TX & 6609TX are
presently registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your
name or the name of a company owned by you. The license is subject to a lien in favor of the following

creditor: Capital One Eguipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi
Medallion Finance. The license was sold at foreclosure sale by the creditor on or about August 9, 2018 to the

following person or company: COTMF NY LLC, for 823.000 per medallion, plus applicable transfer taxes and

fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDIT()R
AND THE COMMISSIONER OF BUSUESS AFFAIRS AND CONSUMER PROTECTION.

How to Fii_id Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. lf you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554~2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestern University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What lt Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license Sending an Afiidavit of

Defense does not mean that your license will be returned to you. lf you file an affidavit of defense, the license
will not be transferred unless the creditor obtains a court order.

 

 

 

d `Case: 1:19-@\/-01806 Documeni #: 1-7 Filed: 03/14/19 Page 14 of 223 PagelD #:898

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WII HIN THE T[ME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this forrn. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or
the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, Illinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send lt
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense
more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 15 of 223 Page|D #:899

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authotized Agerit Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

 

Chicago Polo I. lnc. . by certified mail, return receipt requested on this 1 fe + L\ day of August,

Lis! Debtoi' licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
C()NSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPARTMENT OF BUS[NESS AFFAIRS AND CONSUMER
PROTECTION AT TIB§ Tll\/IE OF APPLICATION.

Respectfully submitted,

ij sam oak

Namé: andrew Buck, Esq.

Troiitman Sanders LLP
Law Firm

875 Third Avenue, New York. NY 10022
Address

212-7 014-6000
Phone

andrew.buck@troutman.com
Email Address

JOHN C MURPHY Subscribed and Sworn to before me
NOTARY Puatic.sTArE oi= NEW Yoai<

No.oiMusa4ee75 this Z to Mday of [§ §§ rtc §'t' , 20 j_§:.

Oua|lfled ln Nassau County

My Commtsslon ExpiresOB-ZZ~ZOZO ©@i( i Lj_zj,.,~~
z._» .
Notary Public
Version Date June 5, 2018

 

 

 

Case: 1:19-cv-013`o`6"'t`)6cumem #: 1-7 Filed: 03/14/19 Page 16 of 223 PagelD #:900
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Cliicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 1106TX1 2550TX. 6607TX. 6608TX & 6609TX

LICENSEE NAME: Chicago Polo I, Inc.

l, , hereby swear that I own Taxicab Medallion License
Debtor individual Name

Number(s) 1106TX, 2550TX. 6607TX, 6608TX & 6609TX either individually or through a company that l own and l

have a defense to the foreclosure of these licenses I understand that this license(s) was sold at a foreclosure

sale on or about Augi_ist 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Daze of Forcclosure Sa1e
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date lime 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 17 of 223 Page|D #:901

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certified Mail Via Regular and Certified Mail
Chicago Polo lj lnc. Svmon Garber
2617 S. Wabash Avenue 101 Warren Street. At)t 3210 or 3240
Chicago, IL 60616 New York, NY 10007-1366

 

 

 

 

 

 

Via Re,¢zular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago. lL 60616

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor Who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City Will transfer the license unless you stop the
transfer by filling out and mailing the attached Afiidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 18 of 223 Page|D #:902

T£_Lis_eiue

The Taxi Medallion License(s) hereinaher (“License”) §_6_1_0'1`_)__( are presently registered with the City of
Chicago, Department of Business Affairs and Consumer Protection, in your name or the name of a company
owned by you. The license is subject to a lien in favor of the following creditor: Capital One Eguipment
Finance Corp.. f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The license was sold
at foreclosure sale by the creditor on or about Augi_ist 9, 2018 to the following person or company: Okwabo T.
hpm_iig, for w per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are~otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protectiori to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
m THE COMl\/IISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defep_s_§

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702~9611, and the Northwestern University Legal Assistance Clinic
(312) 503-8576.

The Afi`idavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. If you file an affidavit of defense. the license

will not be transferred unless the creditor obtains a court order.

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 19 of 223 Page|D #:903

IF YOU DO NOT SEND AN AFFI])AVlT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED 'I`O THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit ofDefense form is enclosed lf you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Afiidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Afiidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, Illinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aft`idavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NGTICE WAS MAILED TO YOU VlA CERTIFIED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Afiidavit of Defense

more than iifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 20 of 223 Page|D #:904

l/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Chicago Polo I, Inc. , by certified mail, return receipt requested on this / §'Q' ‘[`L` day ofAugust,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUS]NESS AFFAIRS AND
CONSUMER PROTECTION AT THE Tll\/IE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

Naine:\”Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York. NY 10022
Address

212-704-6000
Phone

Lidrew.buck@troutman.com
Email Address

JOHN C MURPHY

NOTAH¥ PUBUC_STATE OF NEW mm Subscribed and Sworn to before me
No.oiMusa4sa7s . \LL cpr
Qualit!ed |n Nassau County this f b day of [,A fla § q , 20 18 .

 

/'"' Notary Public

MyCommtsslon Expires 08-22-2020 W

Version Date June 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 21 of 223 Page|D #:905
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 6610'I`X

LICENSEE NAME: Chicago Polo I, Inc.

l, , hereby swear that l own Taxicab Medallion License
Debtor hidividual Name

Number(s) 6610TX either individually or through a company that l own and l have a defense to the foreclosure of these

licenses. 1 understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title.

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 22 of 223 Page|D #:906

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certifled Mail Via Regular and Certified Mail
Chicago Polo ll. Inc. Symon Garber
2617 S. Wabash Avenue 101 Warren Street, Ant 3210 or 3240
Chicago. lL 60616 New York, NY 10007-1366

 

 

 

 

 

 

Via Regular and Certi[ied Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago. IL 60616

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidayit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 23 of 223 Page|D #:907
The License

The Taxi Medallion License(s) hereinaiier (“License”) 6612TX 6613TX 6614TX 6615TX are presently

 

registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or
the name of a company owned by you. The license is subject to a lien in favor of the following creditor: Capital
One Equipment finance Corn.. f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The

license was sold at foreclosure sale by the creditor on or about Auggst 9, 2018 to the following person or
company: COTMF NY LLC, for 823,000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
A,ND_ THE COMMISSIONER OF BUS]NESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Hz_ive a Defense

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 5 54-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-9611, and the Northwestern University Legal Assistance Clinic
(312) 503-8576.

The Afi'idavit of Defense
1. What It Is

The Afiidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Afiidavit of

Defense does not mean that your license will be returned to you. if you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 24 of 223 Page|D #:908 `

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITH[N THE TIME PRESCR]BED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed. lfyou want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Rernember, the Affidavit of Defense must be received by the Creditor or
the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Afiidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, Illinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Afiidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. Wheii To Send It
Do not wait to send the Aft`idavit of Defense form to the Creditor and the Department of business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VlA CERTlFlED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Afiidavit of Defense
more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 25 of 223 Page|D #:909

I/We 'l`routman Sanders LLP
Creditor Authorized Agent Name

hereby affirm that this Notice of Creditor’s Request to

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Chicago Polo H. Inc.

List Debtor Licensee Name

2018.

, by certified mail, return receipt requested on this f Q{'L`

day of August,

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAlRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATICN.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FlLE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

' f)Y/-`~
g .r\/,QJ~€»¢Q C"' " '
Name: Andrew Buck, Esq.

 

Troutman Sanders LLP
Law Firm

875 Third Avenue. New York. NY 10022
Address

_2_12-704-6000
Phoiie

andrew.buck@troutman.com
Email Address

JOHN C MURPHY
NOTAHY PUBLtC~STATE OF -NEW YORK
N_o. 01M06346875
Oualitled tn Nassau Ccumy
My Commisslon ExpirasOB~22»2020

Veisioii Date lime 5, 2018

Subscribed and Sworn to before me

this l fgglt` dayr of 20 _(§.

Notary Public

  

 

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 26 of 223 Page|D #:910
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital Gne Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/ a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 6612TX. 6613TX. 6614TX, 6615TX

LICENSEE NAME: Chicago Polo II, Inc.

l, , hereby swear that I own Taxicab Medallion License
Debtoi' hidividual Name

Number(s) 6612TX. 6613TX, 6614TX. 6615TX either individually or through a company that l own and l have a defense

to the foreclosure of these licenses. l understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Diite of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

Case: 1:19-@\/-01806 Documeni #: 1-7 Filed: 03/14/19 Page 27 of 223 PagelD"#:`aii""""" "

NOTICE OF CR.EDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certi'fied Mail Via Regular and Certified Mail
Chicago Polo ll, lnc. Syrnon Garber
2617 S. Wabash Avenue 101 Warren Street. Ant 3210 or 3240
Chicago, IL 60616 New York. NY 10007-1366

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago. lL 60616

 

 

** IMPORTANT INFORMATIGN **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

 

Case: 1:19-@\/-01806 Documeni #: 1-7 Filed: o3/14/19`Page` 23"61*' 223 "`F>agelD #53'12
The License

The Taxi Medallion License(s) hereinafter (“License”) 6616TX are presently registered with the City of
Chicago, Department of Business Affairs and Consumer Protection, in your name or the name of a company
owned by you. The license is subject to a lien in favor of the following creditor: Capital One Eguipment

Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One ’l`axi Medallion Finance. The license was sold

at foreclosure sale by the creditor on or about Auggst 9, 2018 to the following person or company: Samuel Papa

Brafo, for $23,100 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE T() THE CREDITOR
M THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defen§g

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. lf you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554~2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. lf you tile an affidavit of defense. the license

will not be transferred unless the creditor obtains a court order.

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 29 of 223 Page|D #:913

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIlVlE PRESCR[BED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the fonn and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. T he Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aft`idavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHlCl-I THIS NOTICE WAS MAILED '1`0 YOU VlA CERTIFIED MAIL. if the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense
more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 30 of 223 Page|D #:914

I/We Troutman Sanders LLP hereby affiim that this Notice of Creditor’s Request to
Creditor Authoiized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

. . . . tr
Chicago Polo 11, Inc. t by certified mail, return receipt requested on this f (O L` day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

anita

Namei( Andrew Buck, Esq.

 

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York. NY 10022
Address

212-704-6000
Phone

andrew.buck@troutman.com
Email Address

JOHN C MURPH¥ Subscribed and Sworn to before me
NoTAaY Puaiic-sTATE oF New voai< § tilt

No. oi Muea4ea75 thi / day of pit ii ita § V’ , 20 /&
Oua|ttled tn NassauCouniy "
My Commissicn Expires 08~22-2020 ;' if a » t
C./ / Notary Public

 

 

Version Date lurie 5, 2018

 

 

Case: 1:19-Cv-01806 Document #: 1-7 Filed: 03/14/19 Page 31 of 223 Page|D #:915
AFFIDAVIT OF DEFENSE TO CREDITGR

To City: City of Chicago - Public Vehicle operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 6616TX

LICENSEE NAME: Chicago Polo II, Inc.

I, , hereby swear that I own Taxicab Medallion License
Debtor Individual Name

Nurnber(s) 6616TX either individually or through a company that l own and 1 have a defense to the foreclosure of these

licenses. l understand that this license(s) Was sold ata foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Dute of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phooe:

 

Email Address:

 

Subscribed and Sworn to before rne

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

Case: 1:19-Cv-01806 Document #: 1-7 Filed: 03/14/19 Page 32 of 223 Page|l#:QlG~ s

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certifl`ed Mail Via Regular and Certified Mail
Chicago Polo ll, lnc. Svmon Garber
2617 S. Wabash Avenue 101 Warren Street, Apt 3210 or 3240
Chicago, lL 60616 New York. NY 10007¢1366

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicaco, IL 60616

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has alien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv Will transfer the license unless you stop the

transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

~~~~~~~~~~~~~ ~ ' -ease:~~1“:~19=~@\/'-0~1~306-Documem»#:»i'-?~Filed-:~oa/:iztfaaeage~334of~22~3~~~»Pag~e+e»#».s1-7»~ ~»- -~»~-~

The License

The Taxi Medallion License(s) hereinafter (“License”) 6611TX are presently registered with the City of
Chicago, Department of Business Affairs and Consumer Protection, in your name or the name of a company

owned by you. The license is subject to a lien in favor of the following creditor: Capital One Eguipment

 

Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The license was sold
at foreclosure sale by the creditor on or about Augi_ist 9, 2018 to the following person or company: Maxwell
Anokye, for $23,100 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement. The Creditor has therefore sold your license because of your failure to pay or
because of this default. The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AHQ THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know Whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341~1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503~8576.

The Aft`ldavit of Defense

1. What It Is

 

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Afiidavit of
Defense does not mean that your license will be returned to you. lf you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

’Case'.' `1': IQ'-"cv-A 0"130'6' 'Do‘cumen't '#". IWWWMWW
IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIME PRESCR[BED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit ofDefense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send lt To
Aiier you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affldavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs

and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

 

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page""35o'f""223"F’ag‘etD~#.'Ql§r “““““““““““

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

a L
Chicago Polo II, lnc. , by certified mail, return receipt requested on this / @ day of August,

List Debtor Licensee Name

2018.

 

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUS]NESS AFFA!RS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

<:7<¢~9€.49 (_ f /’L~~y

szme: Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York. NY 10022
Address

212-704-6000
Phone

andrew.bucl_g@troutman.com
Email Address

JOHN C MuRPHY Subscribed and Sworn to before me
NoTAaY PueLlC-STATE oF New ross

t il
No. 01Muea4esvs . +
Oua|iflad in Nassau County this /6 day of id q l/\ 5 q` s 20 _i&

MyCommlutonExpiresOS-:zz-zo?O §§ 2 Cc/Zj>)

U .// Notary Public
Version Date June 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19“"F’age"'36'“oi”223~"Pag‘eiD"#rQZO"“'“'" ‘ "

To City:

To Creditor:

AFFIDAVIT ()F DEFENSE TO CREDITOR

City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(S) 6611'I`X

LICENSEE NAl\/IE: Chicago Polo II, Inc.

L

, hereby Swear that I own Taxicab Medallion License
Debtor Individual Name

Nurnber(s) 6611TX either individually or through a company that l own and l have a defense to the foreclosure of these

licenses lunderstand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name;

Relationship to Medallion License/Title

Address:

 

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

w"CaSe: 1119-CV-01806 DOCUment #2 1-7 F`i|ed!"O'3/14719`PHQE”S?"OT“?ZBAF’HQ'GTET'#`.@?I “““““““““““““““ §

  

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

il
ii
§§
a
§§
DATE: August 16, 2018 ii
TO: Via Regular and Certified Mail Via Regular and Certift`ed Mail
Chicago Polo 1111 lne. Symon Garber
2617 S. Wabash Avenue 101 Warren Street. Apt 3210 or 3240
Chicago, IL 60616 New York, NY 10007-1366

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago, IL 60616

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor Who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidayit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

~~"““”“ """"""""""""""""" Ca§§mrsfcv®tsomnmenr#r??¢ueorma?ageeamw#raw

The License

The Taxi Medallion License(s) hereinafter (“License”) 6267TX. 6279TX, 6220TX, 6208TX. 5414TX &
MX are presently registered with the City of Chicago, Department of Business Affairs and Consumer
Protection, in your name or the name of a company owned by you. The license is subject to a lien in favor of the
following creditor: Capital One Equipment Finance Corp., f/l</a All Points Cat)ital Corp., d/b/a Canital One
Taxi Medallion Finance. The license was sold at foreclosure sale by the creditor on or about Augi_ist 9, 2018 to

the following person or company: COTMF NY LLC, for 323 000 per medallion, plus applicable transfer taxes

 

and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AND_ THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

 

How to Find Out if You Have a Defense

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affldavit of Defense

1. What It Is

The Afiidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. If you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

"”"'”*"Casef"i’r?l©:cv:©t€©@"bocuntent#f“lf?”i=it- .

 

IF YOU DO NOT SEND AN AFF[DAVIT OF DEFENSE WITHIN THE THVIE PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed. If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Rernember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs

and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

 

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, illinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Afiidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aftidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO Y()U VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

' "`""`*"`C'H§€`T"I`."l©:€\`/:OI‘SOGUOWWWFWWPHQWWWTU#ZWWMW

l/We Troutman Sanders LLP
Creditor Authorized Agent Name

hereby affirm that this Notice of Creditor’s Request to

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

- in
Chicago Polo IIL lnc. , by certified mail, return receipt requested on this f h f day ofAugust,

 

List Debtor Licensee Name

2018.

A COPY OF THE RETUR.N RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFA]RS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

lF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE A.FFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPAR'I`MENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

tul/w L.P&~»-

Namef Antirew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704-6000
Phone

andrew.buck@troutman.com
Email Address

JOHN C MURPHY
NOTAR¥ PUBL|C¢STATE OF NEW YORK
No.01M06346875
Oualifted tn Nassau Coumy
My Comm\sslon Expireso€-ZZ-?OZO

Version Date lurie 5, 2018

Subscribed and Sworn to before me

,20?_§{.

this / f?`w day oft/lb 001 §<T'"'

Ql@ cler

U'/

Notary Public

 

 

t

""""" ' Case: 1:19-@\/-01306 Doeo“'m/e~nr#.rrrr‘Ftren:r'osrrztfre“eagenrnrzzareagere*#:eze-r“~ew
AFFIDAVIT OF DEFENSE TO CREDITOR

'I`o City: City of Chicago ~ Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 6267TX. 6279TX, 6220TX, 6208'I`X, 5414TX & 1128TX

LICENSEE NAME: Chicago Polo HI, Inc.

 

l, , hereby swear that I own Taxicab Medallion License
Debtor individual Name

Nurnber(s) 6267TX. 6279TX, 6220TX. 6208TX, 5414TX & 1128'I`X either individually or through a company that l own

and l have a defense to the foreclosure of these licenses Iunderstand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

 

Version Date lune 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page '42 of 223 Pagelu #:926

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regnlar and Certified Mail Via Regular and Certified Mail
Chicago Polo lV, Inc. Symon Garber
2617 S. Wabash Avenue 101 Warren Street, Apt 3210 or 3240
Chicago, lL 60616 New York. NY 10007~1366

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago, lL 60616

 

 

** Il\/IPORTANT INFORl\/IATION **

This notice contains important information about your taxicab medallion license. The
creditor Who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City Will transfer the license unless you stop the 3
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 43 of 223 Page|D #:927

The License

The Taxi Medallion License(s) hereinafter (“License”) 2848TX. 3454TX, 3678TX, 3700TX` 5795TX &
60_1¢£1_`)_{ are presently registered with the City of Chicago, Department of Business Affairs and Consumer
Protection, in your name or the name of a company owned by you. The license is subject to a lien in favor of the
following creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One
Taxi Medallion Finance. The license was sold at foreclosure sale by the creditor on or about Auggst 9, 2018 to

the following person or company: COTMF NY LLC, for $23,000 per medallion, plus applicable transfer taxes

and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement. The Creditor has therefore sold your license because of your failure to pay or
because of this default. The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY S'I`OP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AND THE COMMISSIONER OF BUS[NESS AFFAIRS AND CONSUMER PROTECTI()N.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. if you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341~1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702~9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidayit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. lf you file an affidavit of defense, the license
will not be transferred unless the creditor obtains a court order.

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 44 of 223 Page|D #:928

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed. If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidayit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aftidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSlNESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 45 of 223 Page|D #:929

l/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Chicago Polo IV, Inc. , by certified mail, return receipt requested on this l 69 l`|"` day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIl\/IE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM VVlTH THE DEPARTMENT OF BUSINESS AFFAJ.RS AND CONSUMER
PROTECTION AT THE TliVIE OF APPLICATION.

Respectfully submitted,

-<A°"Q/@o L, "_;’r»\

Nanie: Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York. NY 10022
Address

212-704-6000
Phone

andrew.b\_i_clt@troutman.com
Email Address

JOHN C MURPHY Subscribed and Sworn to before me
NoTAnY PuaLtc-sTATE oF NEW Yom<

No. 01MU6346875

th n
Oualitied ln NassauCounty 561 § day of @\ ij ‘»\ in q q_ , 20 _l§_.

My Commission Expires 03-22-2020 di wl

U y Notary Public
Version Date lune 5, 2018

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 46 of 223 Page|D #:930
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 2848TX, 3454TX. 3678TX. 3700TX. 5795TX & 6014TX

LICENSEE NAME: Chicago Polo IV, Inc.

I, , hereby swear that I own Taxicab Medallion License
Debtor lndividual Name

Nurnber(s) 2848TX. 3454TX. 3678TX, 3700TX. 5795TX & 6014TX either individually or through a company that l own

and I have a defense to the foreclosure of these licenses I understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/fide

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date Junc 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 47 of 223 Page|D #:931 ' ' " ‘ """""""

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certified Mail Via Regular and Certified Mail
Chicago Polo XII1 lnc. Symon Garber
2617 S. Wabash Avenue 101 Warren Street. Apt 3210 or 3240
Chicago, lL 60616 New York. NY 10007-1366

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago. lL 60616

 

 

** IMPORTANT INFORMATION *”‘

This notice contains important information about your taxicab medallion license. The
creditor who has alien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City Will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

CB_S€Z lllQ-CV-OlSOG DOCUm€"rT'[ #f`"'l’17’"[:1|`§"€]'“2“USUIYIQ“P§_`Q§NWS'OT”Z"ZTP§Q`§TD”#?QBZHM…M“::

The License

The Taxi Medallion License(s) hereinaiier (“License”) 153 STX, 155 OTX, 1589TX, 1599TX are presently
registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or
the name of a company owned by you. The license is subject to a lien in favor of the following creditor: _C_ap_ita_l
One Eguipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The
license was sold at foreclosure sale by the creditor on or about Auggst 9, 2018 to the following person or
company: COTMF NY LLC, for 823,000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
'Ihe Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP TIHS TRANSFER IS BY SENDING THE
ATTACHED AFFI])AVIT OF DEFENSE TO THE CREDITOR
M THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure. You may also make any other defense to the
Creditor’s claim that is allowed by law. if you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702~9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affldavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. If you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

if

§l
l
§i
§
§§

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Fi|eo|: 03/14/1'9 wage 49 of 223 PagelL) #:933

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIME PRESCR]BED, YOU
MAY BE CONSIDERED TO HAVE AGREED TG THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this fonn. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or
the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was
mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Afiidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send lt
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VlA CERTIFIED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: OS/"l’zt/"l@"'P'age”5©”01‘"22‘3""133§etD#'@SF~~W…'“

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure Was mailed to the above listed debtor/licensee

Chicago Polo XII, Inc. , by certified mail, return receipt requested on this f (g +b\ day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE. WHEN IT IS SUBMITTED TO THE DEPARTMEN'I` OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST F]LE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM 'WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TH\/IE OF APPLICATION.

 

Respectfully submitted,

74 g m L_?>a/c_..._i

Name: Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York. NY 10022
Address

212-704-6000
Phone

andrew.buck@troutman.com
Email Address

JOHN C MURPHY Subscribed and Sworn to before me
NorAaY PuBL\c-sTATE oF New vom<
No.otmueaaeavs this l (0+{" day of \‘At_,. c \A§r/ ,20 I<Y

 

 

Oualifled |n Nassau County
MyCommtsston Expires 08-22-2020 /]
y / Notary Public
Version Date June 5,2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 51 of 223 Page|D #:935
AFFIDAVIT OF DEFENSE TO CREDITOR

'I`o City: City of Chicago - Public Vehicle Gperations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 1535TX. 1550TX. 1589TX, 1599TX

LICENSEE NAME: Chicago Polo XII, Inc.

I, , hereby swear that I own Taxicab Medallion License
Debtor lndividual Name

Nurnber(s) 1535TX. 1550TX. 1589TX. 1599TX either individually or through a company that I own and I have a defense

to the foreclosure of these licenses I understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (U se additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

CB_S€Z 1219-CV-O1806""DO'CUm€Hl”#T`TL?FHEdTUS/WIQ`FHQE`§?(F??S“PHQEWWW“

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECL()SURE
DATE: August 16, 2018
TO: Via Regular and Certified Mail Via Regular and Certified Mail
Dolfina Taxi Inc. Symon Garber
2617 S. Wabash Avenue 101 Warren Street, Apt 3210 or 3240
Chicago, lL 60616 New Yorl<, NY 10007~l366

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicatzo. IL 60616

 

 

** HVIPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The

 

creditor who has alien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv Will transfer the license unless you stop the
transfer by filling out and mailing the attached Aftidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

casellacvoiaoeoocurnenr#~rrl=neo“ o

The License

 

The Taxi Medallion License(s) hereinafter (“License”) 6461TX, 5756TX, 5 313TX & 2460TX are presently
registered with the City of Chicago, Department of Business Affairs and»Consumer Protection, in your name or
the name of a company owned by you. The license is subject to a lien in favor of the following creditor: Q_apgal
One Eguipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The
license was sold at foreclosure sale by the creditor on or about Auggst 9, 2018 to the following person or
company: COTMF NY LLC, for $23.000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

 

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
AT'I'ACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AHD_ THE COMMISSIONER OF BUSINESS AFFALRS AND CONSUMER PROTECTION.

How to Fig_xd Out if You Have a Defen_s_e_

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know Whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What It Is

The Afiidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Afiidavit of
Defense does not mean that your license will be returned to you. lf you tile an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITH]N THE TIME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Rernember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send lt To
Aiter you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Afiidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. T he Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It ‘
Do not wait to send the Aftidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VlA CERTIFIED MAIL. If` the
Creditor or the Department of Business Affairs and Consumer Protection receives your Afiidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-cv-01806 Document #: 1-7'F'ité"d:” 03712£/1’9‘13“3©‘§"55 oT”223 Page|D #:939 ‘“‘“"““"

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authon'zed Agent Name ’

Transf`er Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Doltina Taxi Inc. , by certified mail, return receipt requested on this l (Q HA day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFA[RS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

allow tree/w-

Nanie:\Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704-6000
Phone

andrew.bucl_g@troutman.com
Email Address

JOHN C MURPHY Subscribed and Sworn to before me
NOTARY Puat\c~stAtE oF New Yoa)< _ w
No.oiMuaaAeev& this / b day of Ab\ t`i,§ lie , 20 lg-
‘ t

 

v‘

Notary Public

Gualitted tn Nassau County
Mv commission exptruoa-zz-zozo Q;`Q a §

Version Date June 5, 2018

 

 

CaSe: 1219-CV-01806 DO`Cument #: 1-7 Fi|`e"d:"’OBYIZJlQ"P§Q‘§W'§GMOT`ZZ§“FY§Q“§[U

To City:

To Creditor:

AFFIDAVIT OF DEFENSE T() CREDIT()R

City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 6461TX. 5756TX, 5313TX & 2460TX

LICENSEE NAME: Doltina Taxi Inc.

I,

, hereby swear that l own Taxicab Medallion License
Debtor Individual Name

Number(s) 6461TX. 575 6TX, 5313TX & 2460TX either individually or through a company that l own and I have a

defense to the foreclosure of these licenses I understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

Signature:

 

Print Name:

Relationship to Medallion License/Title

Address:

 

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of

,20

 

Version Date June 5, 2018

Notary Public

 

 

""""""""""""""""""""" 'Cé§§:”ITIQ:€VLUIBUUU©"CWIWMWTMWM*i»§

§

NOTICE OF CREDITOR’S REQUEST `

TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE §
§

UPON FORECLOSURE

   

DATE: August 16, 2018

 

 

 

 

 

 

TO: Via Regalar and Certified Mail Via Regular and Certified Mail
Enetochka Taxi Inc. Svmon Garber
2617 S. Wabash Avenue 101 Warren Street, Apt 3210 or 3240
Chicago, IL 60616 New York. N`Y 10007~1366

 

 

 

 

 

 

Via Re,¢zular and Certified Mail
Chicago Elite Cab Coro.

2617 S. Wabash Avenue

Chicago. lL 60616

 

 

*”‘ Il\/IPORTANT INFORMATION **

 

This notice contains important information about your taxicab medallion license. The
creditor Who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv will transfer the license unless you stop the

transfer bv filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

WW """"""""""""""" WMIMWIWWWWWG ` " ' ` ` " "

 

The License

The Taxi Medallion License(s) hereinafter (“License”) 3688TX, 2080"1`X1 2053TX & 2027TX are presently
registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or
the name of a company owned by you. The license is subject to a lien in favor of the following creditor: gm
One Equiprnent Finance Corp., f/k/a All Points Capital Corp., d/b/a Caoital One Taxi Medallion Finance. The
license was sold at foreclosure sale by the creditor on or about Augt_ist 9, 2018 to the following person or
company: COTMF NY LLC, for 823`000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default. The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT GF DEFENSE TO THE CREDITOR
AND THE COMMISSIONER OF BUS]NESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defen_§§

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773') 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Aff`ldavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. lf you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

'"""`Cét"§§“i""f`i"Ig§V¥/UTSUUTUWWWWM§WWWWT

IF YOU DO NOT SEND AN AFF[DAVIT OF DEFENSE WITHIN THE TIME PRESCR[BED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed. If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or
the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was
mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the

 

Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

CB_S€`Z l 2 ’l“9`-'C"\7¥'O"I'SOB”D”C)'C'UFTT§HT #i"`"l:T`Fll“§leUSTIZWIQ“P“A“Q§"M

 

lfWe Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authon'zed Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Enetochka Taxi Inc. . by certified mail, return receipt requested on this l 6 H" day of August,

List Debtor licensee Name

 

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF

CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE Tll\/IE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST F[LE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFF]])AVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUS[NESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectt`ully submitted,

dan aid

N*funb: Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avegge, New York, NY 10022

 

 

 

 

Address
212-704-6000
Phone
_andrew.bgck@troutman.com
Email Address
JOHN C MURpHy L` Subscribed and Sworn to before me
NOTAHY PuBL¢c-STATE OF NEW YORK . up
No.O‘\MU634SB'/5 this [évl day of AL& §‘[A S§f" ’ 20 lX .

 

 

Qualitted tn Nassau Conan A@`
MyCommlsston Expires 08-22-2020 , _ q

ij f Notary Public
Version Date .lune 5, 2018

`t

 

 

Case: 1:19-cv-01806 document #: 1-7 Filed: 03/14/19 Page 61 of 223 Page|D #:945
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 3688TX. 2080TX. 2053TX & 2027TX

LICENSEE NAME: Enetochka Taxi Inc.

l, , hereby swear that I own Taxicab Medallion License
Debtor Individual Name

Number(s) 3688TX ZOSOTX 2053TX & 2027TX either individually or through a company that l own and I have a

 

defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

Siguature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 62 of 223 Page|D #:946

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSU'RE
DATE: August 16, 2018
TO: Via Regular and Certz'fied Mail Via Re£ular and Certified Mail
Funny Monica ln Chicago, Inc. Galina Garber-Shenin
2617 S. Wabash Avenue 1040 lake Shore Dr.. Apt. 7C
Chicago. lL 60616 Chicago. IL 60611-1165

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Coro.

2617 S. Wabash Avenue

Chicago. IL 60616

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser

at a sale conducted by the creditor. The City will transfer the license unless you stop the

 

transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 63 of 223 Page|D #:947

The License

The Taxi Medallion License(s) hereinafter (“License”) 195TX, 202TX. 198TX & 203TX are presently
registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or
the name of a company owned by you. The license is subject to a lien in favor of the following creditor: _Qapi_t_;al
One Equipment Pinance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The
license was sold at foreclosure sale by the creditor on or about Auggst 9, 2018 to the following person or
company: COTMF NY LLC, for 523.000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY \VAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AND THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. lf you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. \Vhat It IS

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Aftidavit of
Defense does not mean that your license will be returned to you. If You file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 64 of 223 Page|D #:948

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed lf you Want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this forrn. Then you must sign the form and
have your signature notarized by a notary public. Remernber, the Afiidavit of Defense must be received by the Creditor or
the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was
mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Aftidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense
more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 65 of 223 Page|D #:949

l/We Troutman Sanders LLP hereby affnm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

 

Funny Monica In Chicago. Inc. . by certified mail, return receipt requested on this f é> day of

List Debtor licensee Name

August, 2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS N()T ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG \VITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIl\IE OF APPLICATION.

Respectfully submitted,

link

q/Pl`e\g,ndrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704-6000
Phone

andrew.buck@troutman.com
Email Address

JOHN C MURPHY Subscribed and Sworn to before me
NoTAaY PusLlc-sTATE oF New Yoa)< . {L
No.otMuea4es75 this /#y‘ day of fin rio §"\" , 20 /6 .

 

Oualified tn Nassau County

My Commission ExpiresOS~ZZ-ZGZO <\Q\ Cy

Notary Public

Version Date lurie 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 66 of 223 Page|D #:950
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Atteution: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE. NUMBER(s) 195TX. 202TX. 198TX & 203TX
LICENSEE NAME: Funnv Monica In Chicago, Inc.
l, , hereby swear that I own Taxicab Medallion License
Debtor lndividual Name
Number(s) 195TX, 202TX. 198TX & 203TX either individually or through a company that l own and l have a defense to

the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Datc of Foreclosure Sole
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

 

Case: 1:19-Cv-01806 Document #: 1-7 Filed: 03/14/19 Page 67 of 223 E’age|D #:951

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certified Mail Via Regular and Certified Mail
Galina Cab Coro. Galina Garber-Shenin
2617 S. Wabash Avenue 1040 Lake Shore Dr., Aot. 7C
Chicago, IL 60616 Chicago. IL 60611-1165

 

 

 

 

 

 

Via Re,¢zular and Certif¢'ed Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicaao, ll 60616

 

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City will transfer the license unless vou stop the
transfer bv filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

 

Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 68 of 223 Page|D #:952

The License

The Taxi Medallion License(s) hereinafter (“License”) 5213TX, 5097TX, 2278TX. 5747TX. 5743TX &
5_9_4_6_”1;)(_ are presently registered with the City of Chicago, Department of Business Affairs and Consumer
Protection, in your name or the name of a company owned by you. The license is subject to a lien in favor of the
following creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One
Taxi Medallion Finance. The license was sold at foreclosure sale by the creditor on or about August 9, 2018 to

the following person or company: COTMF NY LLC. for $23.000 per medallion, plus applicable transfer taxes

and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SEND]NG THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AND THE COMMISSIONER OF BUS[NESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-961 l, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

Was

1. What It Is

The Afiidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. If you iiie an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 69 of 223 Page|D #:953

IF YOU DO NOT SEND AN AFFI])AVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONS]])ERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed lf you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this fonn. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Aflidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 70 of 223 Page|D #:954

l/ We Troutman Sanders LLP
Creditor Authorized Agent Name

hereby affirm that this Notice of Creditor’s Request to

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Galina Cab Coro.

List Debtor Licensee Name

2018.

. by certified mail, return receipt requested on this i i>

}/k
day of August,

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO 'I`RANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE. WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TllVIE OF APPLICATION.

Respectfully submitted,

Rnr.zM

NameVAndrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704-6000
Phone

andrew.bucl_<_@troutman.com
Email Address

JOHN C MURPHY
NOTAHY PUBLlC-STATE OF NEW YORK
No.01Mt16346875
Oualffted tn Nassau County
My Commlssion Expires 08-22-2020

Version Date June 5, 2018

Subscribed and Sworn to before me

 

 

 

ta<is,»té file dayof tila re sur ,20 /ri/.
ij (_/ Notary Public

 

 

 

 

Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 71 of 223 Page|D #:955
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUl\/IBER(s) 5213TX. 5097TX, 2278TX, 5747TX, 5743TX & 5946TX

LICENSEE NAME: Galina Cab Corp.

I, , hereby swear that I own Taxicab Medallion License
Debtor individual Name

Number(s) 52l3TX. 5097TX, 2278TX. 5747TX, 5743TX & 5946TX either individually or through a company that l own

' and l have a defense to the foreclosure of these licenses I understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date june 5, 2018

 

nat

 

 

, Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19,,,,,|,?»619&,7,2,,,Q,i_Z_Z,SiMEagel.l§).,.,#;&§i§_,martin _

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Re;zular and Certified Mail Via Regular and Certified Mail
Gap Cab Corp. Valentina Zubok
2617 S. Wabash Avenue 34 Waterview Ct.
Chicago, IL 60616 Riverhead, NY 11901»6312

 

 

 

 

 

 

Via Regnlar and Certifz`ed Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago. lL 60616

 

 

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 73 of 223 Page|D #:957

The License

The Taxi Medallion License(s) hereinafter (“License”) 1561TX, 1650TX, 2793TX, 3615TX. 4933TX, 1716TX
are presently registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in
your name or the name of a company owned by you. The license is subject to a lien in favor of the following
creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi
Medallion Finance. The license was sold at foreclosure sale by the creditor on or about Augpst 9, 2018 to the

following person or company: COTMF NY LLC, for $23.000 per medallion, plus applicable transfer taxes and

fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default. The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS 'I`RANSFER IS BY SENDING THE
AT'I`ACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AB_Q THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503~8576.

The Aftidavit of Defense

l. What It IS

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Aftidavit of

Defense does not mean that your license Will be returned to you. lf you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 74 of 223 Page|D #:958

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIME PRESCR[BED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Afiidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this fonn. Then you must sign the form and
have your signature notarized by a notary public. Remernber, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
Afrer you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send lt
Do not wait to send the Aft`idavit of Defense fonn to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VlA CERTIFIED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 75 of 223 Page|D #:959

 

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Gap Cab Com. , by certified mail, return receipt requested on this Z {_/Q H’ day of August, 2018.

List Debtor Licensee Name

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED T 0 THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIlVIE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIl\/IE OF APPLICATION.

Respectfully submitted,

%,~..»Q,~eo (/%”`-’"

Namé: Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212~704-6000
Phone

andrew.buck@troutman.com
Email Address

JOHN C MLJRPHY Subscribed and Sworn to before me
NorAav Puatlc-srAre or New Yom<
No.oimuea4es75 this /SMA day of g ij \\, § ‘T , 20 /g_

 

 

Notary Public

Oualitled |nNassau Coumy C
My Commission Expites 08~22-2020

Version Date June 5, 2018

 

Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 76 of 223 Page|D #:960

 

AFFIDAVIT ()F DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 1561TX, 1650TX, 2793TX. 3615TX. 4933TX. 1716TX

LICENSEE NAME: Gag Cab Cog;.

1, , hereby swear that I own Taxicab Medallion License
Debtor Individual Name

Nurnber(s) 1561TX. 1650TX. 2793TX. 3615TX. 4933TX, 1716TX either individually or through a company that l own

and l have a defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about Augt_ist 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Ernail Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June S, 2018

 

Ca§e: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 77 of 223 Page|D #:961

 

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regnlar and Certified Mail Via Regular and Certified Mail
Green Tea Cab Corp. Maya Zubok
2617 S. Wabash Avenue 110-ll Oueens Blvd., Apt. ll~K
Chicago, IL 60616 Forest Hills, NY 11375

 

 

 

 

 

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 78 of 223 Page|D #:962

The License

The Taxi Medallion License(s) hereinafter (“License”) 4949TX, 4946TX, 493 6TX, 4935TX, & 4923TX are
presently registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your
name or the name of a company owned by you. The license is subject to a lien in favor of the following

creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi
Medallion Finance. The license was sold at foreclosure sale by the creditor on or about Augpst 9, 2018 to the

following person or company: COTMF NY LLC, for 823.000 per medallion, plus applicable transfer taxes and

fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement. The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE GNLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
A'I`TACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
M THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know Whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554~2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What It Is

The Affidavit _of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. lf you file an affidavit of defense, the license
will not be transferred unless the creditor obtains a court order.

 

Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 79 of 223 Page|D #:963

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remernber, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send lt To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFPIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROl\/l THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VlA CERTIFIED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon Which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 80`of 223 Page|D #:964

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Green Tea Cab Corp. . by certified mail, return receipt requested on this l 6 J‘ L\ day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN I’I' IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

 

Respectfully submitted,

(fw\*'/>Q-\__n

Name: 'Andrew Buck, Esq.

 

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

_2___1_2-704-6000
Phone

andrew.bucl_g@troutma_i_i.com
Email Address

Subscribed and Sworn to before me
JOHN C MURPH¥
NoTARY Pua\.\C-sTATE oF New Yom< _
this l é'

ll t
No.oiMuss46875 day Of lam <1 la § `T/ ,20 /B.
Oualitled in Nasseu County /@) C§%
MyCommlss'\on Expires 08-22-2020 § C w
"‘:'“"" Notary Public

Version Date June 5, 2018

 

Case: 1:19-ov-01806 Dooument #: 1-7 Filed: 03/14/19 Page 81of223%Page|D #:965

 

AFFIDAVIT DF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, 1st Floor
Chicago, iL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 4949TX, 4946TX, 4936TX, 4935TX. & 4923TX
LICENSEE NAME: Green Tea Cab Corp.
I, , hereby swear that l own Taxicab Medallion License
Debtor lndividual Name
Nurnber(s) 4949TX. 4946TX, 4936TX. 493 STX. & 4923TX either individually or through a company that l own and l

have a defense to the foreclosure of these licenses I understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreelosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

Signature;

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

m

 

Notary Public

Version Date June 5, 2018

an

 

 

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certified Mail Via Regular and Certifieg_l Mail
Jasmin Taxi Inc. Galina Garber-Shenin
2617 S. Wabash Avenue 1040 Lake Shore Dr., Ant. 7C
Chicago, lL 60616 Chicaao. IL 60611-1165

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago, IL 60616

 

 

”‘* IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser

at a sale conducted by the creditor. The City will transfer the license unless you stop the

transfer by filling out and mailing the attached Aff`idavit of Defense form to the creditor
and to the Department of Business Affairs and Consumer Protection.

 

u..t,i

 

 

»..Wm~.c

 

 

 

 

 

The License

The Taxi Medallion License(s) hereinafter (“License”) 2966TX, 2965TX & 2963TX are presently registered
with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or the name
of a company owned by you. The license is subject to a lien in favor of the following creditor: Capital One
Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The
license was sold at foreclosure sale by the creditor on or about Augpst 9, 2018 to the following person or
company: COTMF NY LLC, for 823.000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFF[DAVIT OF DEFENSE TO THE CREDITOR
AND THE COMMISSIONER OF BUSINESS AFFAIRS AND C()NSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 5 54~2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. lf you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

menwvwiam'wr~"'~r~»y_i~%m

,.,\wl.., ,,, `. m.m,'=<

  

 

r\r\r\- 'l -'l n
uOC. _L._L\J

 

r\ Q/l r\'F ’)’)’.) anr\lr\ -H-'ORQ
\.l u_r Vl LLV ab llllllll

l \A

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE T]JVIE PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed lf you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send lt To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Afiidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense
more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

 

 

I/We Troutrnan Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name ~

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Jasmin Taxi Inc. , by certified mail, return receipt requested on this / to 4 L` day of August,

List Debtcr Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TH\'IE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIl\/IE OF APPLICATION.

Respectfully submitted,

ii ed

Namé: A\§Brew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New Yorl;, NY 10022
Address

212-704-6000
Phone

andrew.buck@troutman.com
Email Address

Subscribed and Sworn to before me
JOHN C MURPHY

NOTARV PUBLtc-STATE oF ~NEW voal< /§
this da of 20
No.orMuaa4ea75 -Zé~_ y /\‘('l
Guellf|edlnNassauCounty Q Q\Q/ 0
My Ccmm|ssion Expires 08-22-2020
Notary Public

Version Date June 5, 2018

 

 

 

 

 

AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 2966TX, 2965TX & 2963TX

LICENSEE NAME: Jasmin Taxi Inc.

l, , hereby swear that l own Taxicab Medallion License
Debtor lndividual Name

Number(s) 2966TX, 2965TX & 2963TX either individually or through a company that l own and I have a defense to the

foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about August 9, 20l 8 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

»
Mm

 

Notary Public

Version Date June 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 87 of 223 Page|D #:971

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certi/ied Mail Via Regular and Certified Mail
Jasmin Taxi Inc. Galina Garber-Shenin
2617 S. Wabash Avenue 1040 Lake Shore Dr.. Apt. 7C
Chicago. IL 60616 Chicago, IL 60611-1165

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago, IL 60616

 

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has alien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City Will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 88 of 223 Page|D #:972
The License

The Taxi Medallion License(s) hereinafter (“License”) w are presently registered with the City of
Chicago, Department of Business Affairs and Consumer Protection, in your name or the name of a company
owned by you. The license is subject to a lien in favor of the following creditor: Capital One Eguipment
Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The license was sold

at foreclosure sale by the creditor on or about Aug_ust 9, 2018 to the following person or company: Tedros
Mebrahtu Sereke, for $23.500 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS ’I`RANSFER IS BY SEN'DING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AND THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defen_§_g

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341~1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-961 l, and the Northwestem University Legal Assistance Clinic
(312) 503~8576.

The Affidavit of Defense
1. What lt Is

The Affrdavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. If you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 89 Of 223 Page|D #:9,,,7,3

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Aft`idavit ofDefense form is enclosed. If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this forrn. Then you must sign the form and
have your signature notarized by a notary public. Rernember, the Affrdavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send lt To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Aftidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aft`idavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITCR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certiiied mail, the

license may be transferred

 

 

Case: 1:19-cv-Ol806 Document #: 1-7 Filed: 03/14/19 Page 90 of 223 Page|D #:974

I/We Troiitman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Jasrnin Taxi Inc. . by certified mail, return receipt requested on this l b `MA day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOlV[PANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIlVIE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TME OF APFLICATION.

Respectfully submitted,

slater

N'aiiie: Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue. New York, NY 10022
Address

212-704-6000
Phone

andrew.buck@troutman.com
Eniail Address

JoiiN C MURPH;EW YORK Subscribed and Sworn to before me
NorAaY Puatic»sTAre oF LA
r\io.oii\nu634ee76 . t A ., §
Oualifiedln Nassau Countv this ] 6 day of M g (A 3 v ’ 20 / '

 

 

MVC°""“‘”‘°“E*°"°°°B`zz'gm §cQt/t, @
§

Version Date June 5, 2018 w

/ Notary Public

 

 

Case: 1:19-cv-Ol806 Document #: 1-7 Filed: 03/14/19 Page 91 of 223 Page|D #:975

AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 2969TX

LICENSEE NAME: Jasmin Taxi Inc.

I, , hereby swear that l own Taxicab Medallion License
Debtor Individual Name

Number(s)2969TX either individually or through a company that I own and I have a defense to the foreclosure of these

licenses I understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

 

Case: 1:19-cv-Ol806 Document #: 1-7 Filed: 03/14/19 Page 92 of 223 Page|D #:976

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECL()SURE
DATE: August 16, 2018
TO: Via Regular and Certi/ied Mail Via Regular and Certified Mail
June Cab Corp. Svrnon Garber
2617 S. Wabash Avenue 101 Warren Street, Apt 3210 or 3240
Chicago, lL 606l6 New York, NY 10007-1366

 

 

 

 

 

 

Via Re;zular and Certified Mail
Chicago Elite Cab Corn.

2617 S. Wabash Avenue

Chicago. IL 60616

 

 

*”‘ IMPORTANT U`JFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor Who has a lien on your taxicab medallion license(s) claims that you have defaulted
t on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

Case: 1:19-cv-Ol806 Document #: 1-7 Filed: 03/14/19 Page 93 of 223 Page|D #:977

The License

The Taxi Medallion License(s) hereinafter (“License”) 2645TX, 2775TX, 3027TX. 3403TX, 4439TX &
§§61_'1`_§ are presently registered with the City of Chicago, Department of Business Affairs and Consumer
Protection, in your name or the name of a company owned by you. The license is subject to a lien in favor of the
following creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One
Taxi Medallion Finance. The license was sold at foreclosure sale by the creditor on or about August 9, 2018 to

the following person or company: COTMF NY LLC, for $23,000 per medallion, plus applicable transfer taxes

and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise iii

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACH:ED AFFH)AVIT OF DEFENSE TO THE CREDITOR
ANQ THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defen_s__g

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What It ls

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. If you file an affidavit of defense, the license
will not be transferred unless the creditor obtains a court order.

 

 

 

Case: 1:19-cv-Ol806 Document #: 1-7 Filed: 03/14/19 Page 94 of 223 Page|D #:978

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE Tll\/IE PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed. If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Rernember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days nom the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department ofBusiness Affairs
and Consumer Protection. The Creditor’s address is listed above The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attentiori: Monique Davids

You should save your certified mail receipts so you can show that you sent your Aft`idavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aff`idavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

Case: 1:19-cv-Ol806 Document #: 1-7 Filed: 03/14/19 Page 95 of 223 Page|D #:979

l/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

June Cab Co;p. , by certified mail, return receipt requested on this l fe `H" day of August, 2018.

List Debtor Licensee Name

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFA]RS AND
CONSUMER PROTECTION AT THE TI]\/IE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPAR'I`MENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

 

Name: Aridrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue. New York, NY 10022
Address

212-704-6000
Phone

andrew.bi£l_r@troutman.com
Email Address

Subscribed and Sworn to before me
JDHN C MURPHY

NorAav PuaLic‘sr/m=. cr New Yoai< this / 6a f L`day of At.) ‘i'w S<l’ , 20 iii

No. 01 M06346875 \J
Qualitled |n Nassau Coumy Q F
MyCommlssion Explras 09-22-2020 ©[ W /

Notary Public

Version Date June 5, 2018

 

 

 

 

Case: 1:19-cv-Ol806 Document #: 1-7 Filed: 03/14/19 Page 96 of 223 Page|D #:980

AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago ~ Public Vehicle Operations Division
Department of Business Affairs and Consumer Protectioii
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(S) 2645TX, 2775TX. 3027TX, 3403TX` 4439TX & 5461TX

LICENSEE NAME: June Cab Corp.
I, , hereby swear that l own Taxicab Medallion License
Debtor individual Name
Number(s) 2645TX. 2775TX. 3027TX. 3403TX, 4439'1`X & 5461TX either individually or through a company that 1 own

and 1 have a defense to the foreclosure of these licenses 1 understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: UJse additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationsbip to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

 

Case: 1:19-cv-Ol806 Document #: 1-7 Filed: 03/14/19 Page 97 of 223 Page|D #:981

g . NOTICE OF CREDITOR’S REQUEST
TO 'I`RANSFER PUBLIC PASSENGER VEHICLE LICENSE

DATE: August 16, 2018

TO: Via Regular and Certified Mail
Luckv F our Cab Corr).
2617 S. Wabash Avenue
Chicaso, lL 606l6

UPON FORECLOSURE

Via Regular and Certified Mail
Svmon Garber

101 Warren Street, Apt 3210 or 3240
New York, NY 10007~1366

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago. IL 60616

 

 

 

** Il\/IPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The

creditor who has alien on your taxicab medallion license(s) claims that you have defaulted

on your contract. The creditor is asking the City to transfer your license(s) to a purchaser

at a sale conducted by the creditor. The City will transfer the license unless you stop the

transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

.‘ \r?’

 

 

Case: 1:19-cv-Ol806 Document #: 1-7 Filed: 03/14/19 Page 98 of 223 Page|D #:982

The License

The Taxi Medallion License(s) hereinafter (“License”) 859TX, 884TX, 911TX & 995TX are presently
registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or
the name of a company owned by you. The license is subject to alien in favor of the following creditor: Qa_ip_itzyl
One Eguip_ment Finance Corp., f/k/a All Points Capital Corp., d/b/ a Capital One Taxi Medallion Finance. The
license was sold at foreclosure sale by the creditor on or about Auggst 9, 2018 to the following person or
company: COTMF NY LLC, for S23.000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have riot paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
w THE COMl\/IISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503~8576.

The Afiidavit of Defense
1. What It ls

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. lf you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

 

Case: 1:19-cv-Ol806 Document #: 1-7 Filed: 03/14/19 Page 99 of 223 Page|D #:983

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSI])ERED TO HAVE AGR.EED 'I`O THE 'I`RANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protectiori that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aftidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROl\/l THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affrdavit of Defense
more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 100 of 223 Page|D #:984

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

 

Luekv Four Cab Corp. , by certified mail, return receipt requested on this l 61 +L\ day of August,

List Debtor Licensee Name

2018.

 

A COPY OF THE RETURN RECEIPT MUST ACCOl\/[PANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUl\/IER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT GF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

advise cfs`\_

Naine:"Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704-6000
Phone

andrew.buck@,troutman.com
Email Address

 

JOHN C MURPHY Subscribed and Sworn to before me
NoTAFw PuaLic-srAri; oF uaw Yoai< _ 4 A
No.oiMuesaasvs this /é day of v \v SC/ s 20 (_é:

 

Notary Public

Oualtfled ln Nassau County
My commission Expires 08-22-2020 Qp@ (l/

Version Date June 5, 2018

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 101 of 223 Page|D #:985

AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Fublic Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

 

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 859TX. 884TX. 911TX & 995TX

LICENSEE NAME: Lucky Four Cab Corp.

l, , hereby swear that l own Taxicab Medallion License
Debtor Indiviclual Name

Number(s) 859TX, 884TX. 911TX & 995TX either individually or through a company that l own and l have a defense to

the foreclosure of these licenses 1 understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationsliip to Medallion License/Title

 

Address:

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 102 of 223 Page|D #:986

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regula)' and Certified Mail Via Regular and Certified Mail
Lucky In Chicago, Inc. Valentina Zubok
2617 S. Wabash Avenue 34 Waterview Ct.
Chicago, IL 606l6 Riverhead. NY 11901-6312

 

 

 

 

 

 

Via Regalar and Certifz`ed Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago. IL 60616

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 103 of 223 P<'J\Q,e,lDr#:937y ii
The License

The Taxi Medallion License(s) hereinafter (“License”) 124TX. 139TX. l4lTX` 175TX. 286TX are presently
registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or
the name of a company owned by you. The license is subject to a lien in favor of the following creditor: _Qap_i`tal
0ne Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Canital One Taxi Medallion Finance. The
license was sold at foreclosure sale by the creditor on or about Auggst 9, 2018 to the following person or
company: COTMF NY LLC, for 323,000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY S'I`OP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
M_I_)_ THE COMMISSlONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. lf you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 5 54-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702»961 l, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Aftidavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. If you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 104 of 223 Pagplr) #-Qaa

IF YOU DO NOT SEND AN AFF[DAVIT OF DEFENSE VVITHIN THE TH\'IE PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Aftidavit ofDefense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice Was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Afiidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice Was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 105 of 223 Page|D #:989

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authon`zed Agcnt Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Luckv ln Chicago. Inc. , by certified mail, return receipt requested on this l § `LL day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF

CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIlVIE OF AI’PLICATION.

Respectfully submitted,

ila …/

Name: Andrew Buck, Esq.

 

Troutman Sanders LLP
Law Firm

875 Third Avel_lue, New York, NY 10022
Address

212-704~6000
Phone

a_ndrew.buck@troutman.com
Email Address

JOHN C MURPHY
NOTARY PUBLlC-STATE OF NEW YORK

No.o1M06346375 . ' L(»- w »,
Oualifled|n NassauCounty this / 6 day of ACA “" 5 di "20 LX-'

Mv commission Expires 08-22-2020 U a @~)
/ Notary Public
Version Date June 5, 2018

Subscribed and Sworn to before me

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 106 of 223 Page|D #:990

To City:

To Creditor:

AFFIDAVIT OF DEFENSE TO CREDITOR

City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One 'I`axi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 124TX, 139TX, 141TX. 175TX. 286TX

LICENSEE NAME: Lucl_cy In Chicago, Inc.

L

, hereby swear that l own Taxicab Medallion License
Debtor lndividual Name

Number(s) 124TX, l39TX. l4lTX. 175TX. 286'I‘X either individually or through a company that l own and l have a

defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (U se additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

Address:

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 107 of 223 Page|D #:991

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certified Mail Via Regular and Certified Mail
Magenta Zone Cab Corp. Galina Garber-Shenin
2617 S. Wabash Avenue 1040 Lake Shore Dr.. Aut. 7C
Chicago, IL 60616 Chicago. IL 60611-1165

 

 

 

 

 

 

Via Regular and Certi/ied Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago. lL 60616

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor Who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City Will transfer the license unless you stop the
transfer by filling out and mailing the attached Afiidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

rngaseilnlgcyrQL&Q§rDiocumentanllrEiledrBtlallQ.Baged o_ _, ,_ or

 

M.I'.L_.m_e

The Taxi Medallion License(s) hereinafter (“License”) 4286TX are presently registered with the City of
Chicago, Department of Business Affairs and Consumer Protection, in your name or the name of a company
owned by you. The license is subject to a lien in favor of the following creditor: Capital One Equipment

Finance Corp., f/k/a All Points Capital Corp.. d/b/a Capital One Taxi Medallion Finance. The license was sold

at foreclosure sale by the creditor on or about Auggst 9, 2018 to the following person or company: Luis Jara, for
$23,100 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement. The Creditor has therefore sold your license because of your failure to pay or
because of this default. The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFI])AVIT OF DEFENSE TO THE CREDITOR
AND THE COMl\'IISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Gut if You Have a Defense

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the

foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the

 

Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702~9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What lt IS

The Aflidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. If you tile an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

Case: 1:19-cv-01806` Doc,ument,.ast;,1;7,.l:iled;03114111£1lilagerltlslof223.1:31<31@,£;1[)1.a/;t;Q§JSLWM.~,__MW

IF YOU DO NOT SEND AN AFF[DAVIT OF DEFENSE WITHIN THE Tll\/IE PRESCR[BED, YOU
MAY BE CONSIDERED 'I`G HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed. lf you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remernber, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aftidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE A_FFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIF'I`EEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VlA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Aftidavit of Defense
more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-cv-01806 Document #,;,,,1,:]¥,,|§il,e_d;,,03!,,14[~1»91Eager1,10nf223rP,anelD,.,#;9,94 ............. s

l/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Magenta Zone Cab Corp. , by certified mail, return receipt requested on this 2 é il L` day of

List Debtor Licensee Name

August, 2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIlVIE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFI])AVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

V¢</C€t‘/"”"'

 

Nam'e:hflndrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704-6000
Phone

andrew.buek@troutman.com
Email Address

JOHN C MURPHY Subscribed and Sworn to before me
NOTARY Pue\.\c-sTATE OP NEW Yom< ¢L
N0.01MU6348875 _ ,; f(:
Qua\ifiedln Nassau Coumy this /(y day of l \(/L c"\ l,A§( , 20 y .

 

 

My Cornmlss'\on Expires 08~22-2020 M Q

0 y Notary Public
Version Date June 5, 2018

 

 

Case: 1: 19-cv-018~06 Docu~ment» #:»'1-?--Filed:~03%14#13Page-11~1~efw223~Pa@e+B»#e995-~e…~ t
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago ~ Public Vehicle operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One rI`airi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 4286TX
LICENSEE NAME: Magenta Zone Cab Corp.
I, , hereby swear that l own Taxicab Medallion License

Debtor lndividual Name
Number(s) 4286TX either individually or through a company that l own and l have a defense to the foreclosure of these

 

licenses. I understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Forec|osure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 112 of 223 Page|D #:996
NOTICE OF CREDITGR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPGN FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certified Mail Via Regular and Certz'fiea' Mail
Magenta Zone Cab Co. Galina Garber-Shenin
2617 S. Wabash Avenue 1040 Lake Shore Dr., Apt. 7C
Chicago` IL 60616 Chicago, lL 60611-1165

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicaao. IL 60616

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser

at a sale conducted by the creditor. The City will transfer the license unless you stop the

transfer by fmipg)ut and mailing the attached Affidavit of Defense form to the creditor

 

and to the Department of Business Affairs and Consumer Protection.

 

 

base 1.1e-CV-L)1zjuo L)ocumeru FF. 1-/ l-iieu`. 03/14/'13 wage 113 of 223 wagelu #.ee?

The License

The 'l`axi Medallion License(s) hereinafter (“License”) 4071TX, 4121TX & 4137TX are presently registered
with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or the name
of a company owned by you. The license is subject to a lien in favor of the following creditor: Capital One
Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The
license was sold at foreclosure sale by the creditor on or about Auggst 9, 2018 to the following person or
company: COTMF NY LLC, for 823,000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money Which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AND THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have z_i Defen_sg

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Aftidavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. If you file an affidavit of defense, the license
will not be transferred unless the creditor obtains a court order.

 

 

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE Tll\/IE PRESCRIBED, YOU
MAY BE CONSH)ERED TO HAVE AGREED TO THE TRANSFER ()F THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed lf you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this forrn. Then you must sign the form and
have your signature notarized by a notary public. Rernernber, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. 'l` he Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send lt
Do not wait to send the Aft`idavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YGU VlA CERTIFIED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Afiidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

 

W~- ‘wwwcmammwmeoe®mm~m”#rrrened¢oewmeagenmmaaeeagme#eeewwwm » j

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

 

 

Magenta Zone Cab Co. . by certified mail, return receipt requested on this [('2' il L` day ofAugust,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDIT()R’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIl\/IE OF APPLICATION.

Respectfully submitted,

c?t~/

Name: Anii`r'e)w Buck, Esq.

 

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York. NY 10022
Address

2_12-704-6000
Phone

 

andrew.bucl_<@troutman.com
Email Address

JOHN C MURPH¥ Subscribed and Sworn to before me
NoTAav Puatic-srATE oF 'NEW Yom< d
No. oiMueaaean this 16 l'L` day of Q§“ 4 "‘;é §<r'/ , 20 {g.

 

Oua|lfled tn Nasaeu County

MyComm|sslon Explres 08-22-2020 § AQ C’ /

version Daieitme 5, 2018 d

Notary Public

Case: 1:19-cv¢01806"oocumem #: ‘1`-7"F'iled: w03/121/19 /P'a'grarre”orzzs . …"~r"rr“
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago ~ Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 4071TX. 4121TX & 4137TX

LICENSEE NAME: Magenta Zone Cab Co.

l, , hereby swear that l own Taxicab Medallion License
Debtor individual Name

Number(s) 4071TX. 4121TX & 4137'1`X either individually or through a company that l own and l have a defense to the

foreclosure of these licenses Iunderstand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Dnte of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

(`FiQP' 1'1Q-r‘\/-01R06 Dnr‘llmpnt #' 1-7 l:ilpri' 03/1¢1/10 Dagp 117 rif 223 Dagp|l') #'1001

NOTICE OF CREDITOR’S REQUEST
TO TRA.NSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certified Mail Via Regalar and Certified Mail
Mauve Zone Cab Co. Galina Garber-Shenin
2617 S. Wabash Avenue 1040 Lake Shore Dr., At)t. 7C
Chicago. IL 606l6 Chicago. IL 60611~1165

 

 

 

 

 

 

Via Regalar and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago‘ lL 606l6

 

 

** Il\/IPORTANT lNFORl\/IATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv will transfer the license unless you stop the

transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

 

and to the Department of Business Affairs and Consumer Protection.

 

 

, -l° ln Ji"| 009

 

T_he_la.i.c_§p_§e

The Taxi Medallion License(s) hereinafter (“License”) 1945TX, 43 64TX. 4463TX, 4475TX & 4528TX are
presently registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your
name or the name of a company owned by you. The license is subject to a lien in favor of the following

creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi
Medallion Finance. The license was sold at foreclosure sale by the creditor on or about Augi_ist 9, 2018 to the

following person or company: COTMF NY LLC. for 823,000 per medallion, plus applicable transfer taxes and

fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AND THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. lf you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

 

(`QQQ' 1'1Q-r‘\/-01R06 Dnr‘llmpnt #' 1-7 |:i|pri' 03/121/1<3 Dagp 11Q rif 973 DAQQ|D #'1003

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TllVIE PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you Want to tell the Creditor and the Department of Business AHairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send lt To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

` You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the

Creditor and to the Department of Business Affairs and Consumer Protection.
4. When To Send It

Do not wait to send the Aftidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT GF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

Case' 1'1Q,-,._c\t-0130d.Daooumen.tr#srla?rl§ded;r%udtl£§£agdl% of 223 Dageln #'1004

 

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Mauve Zone Cab Co. , by certified mail, return receipt requested on this l § +(’l day of August,

List Debtor licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

_/A;-Qaw c.€_,/L`

Nanie: Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704~6000
Phone

andrew.bucl_<_@troutman.com
Email Address

Subscribed and Sworn to before me

 

 

 

JOHN C MURPHY fur nfl t `
NOTARY PUBL\C'STATE OF NEW ‘(ORK this ft day of a b §§ w ;q/ , 20 l 8
No.01M06346875 k
Oualified ln NassauCoumy g 69 g
45 Notary Public

My Commisslon Expires 08-22-2020
Version Date June 5, 2018

 

 

 

 

 

To City:

To Creditor:

gnln :H:"l(in'-'\

AFFIDAVIT OF DEFENSE TO CREDITOR

City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 1945TX. 4364'I`X. 4463TX. 4475TX & 4528TX

LICENSEE NAME: Mauve Zone Cab Co.

L

, hereby swear that I own Taxicab Medallion License
Debtor individual Name

Number(s) 1945TX. 4364TX. 4463TX. 4475'1`X & 4528TX either individually or through a company that I own and l

have a defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about Augt_ist 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

Address:

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 122 of 223 Page|D #:1006

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: _ng, Regnlar and Certified Mail Via Regular and Certifled Mail
Misha Cat Cab Corp. Valentina Zubol<
2617 S. Wabash Avenue 34 Waterview Ct.
Chicago, lL 60616 Riverhead, NY 11901-6312

 

 

 

 

 

 

Via Regnlar and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chica,¢zO. lL 60616

 

 

** IMPORTANT INFORMATION **

 

This notice contains important information about your taxicab medallion license. The
creditor who has alien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 12,3`,_,01°_223 Pagplr) #-1007
The License

The Taxi Medallion License(s) hereinafter (“License”) 4769TX. 4775TX, 4778TX, 4782TX are presently
registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or
the name of a company owned by you. The license is subject to alien in favor of the following creditor: _C_apit_al
One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The

license was sold at foreclosure sale by the creditor on or about Aug\_ist 9, 2018 to the following person or

 

company: COTMF NY LLC, for $23,000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement. The Creditor has therefore Sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AND THE COlV[MISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained Jnom a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341»1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Aft'ldavit of Defense

1. What lt IS

The Afi`idavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer

 

Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. lf you flle an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 124 of 223`,P.agelDr#;l0,0.8r ,,,,,,,,,,,,,,,,

iii

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Aftidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Afiidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

 

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, illinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Aftidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aftidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PRGTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 125 of 223 Page|D #:1009 1 §

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

 

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Misha Cat Cab Corp. . by certified mail, return receipt requested on this / b M" day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RE'I`URN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIl\/IE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

AWCM,( ,:>a_.~.`

Nam'e: Andrew Buck, Esq.

 

Troutman Sanders LLP
Law Firm

875 Third Avenue, New Yorl_g. NY 10022
Address

_2_12-704~6000
Phone

_a_ndrew.bucl_<_@troutman.com
Email Address

 

JOHN C MURPHY Subscribed and Sworn to before me
NoTAaY Puat\c~sTAre oF New Yom< L A w
No.oiMueaA,ea'/e this /(O+ day of fbi §L` gq’ ,20 ix

 

Oualtfled |n Nassau County
MyCommlssion ExpiresOB-22~202O 4 0 %
( j ” '/ Notary Public
Version Date June 5, 2018 `_,

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 126 of 223 Page|D #:1010

To City:

To Creditor:

AFFIDAVIT OF DEFENSE TO CREDITOR

City of Chicago ~ Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 4769TX. 4775TX, 4778TX. 4782TX

LICENSEE NAME: Misha Cat Cab Corp.

L

, hereby swear that I own Taxicab Medallion License
Debtor lndividual Name

Number(s) 4769TX. 4775TX. 4778TX. 4782TX either individually or through a company that l own and I have a defense

to the foreclosure of these licensesl I understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

Address:

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

 

 

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

DATE: August16, 2018

TO: Via Regular and Certifz`ed Mail
Monaco Taxi, Inc.
2617 S. Wabash Avenue
Chicago. lL 60616

UPON FORECLOSURE

Via Regular and Certi]ied Mail
Svmon Garber

101 Warren Street, Apt 3210 or 3240
New York, NY 10007-1366

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago. IL 60616

 

 

 

** IMP()RTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The

creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted

on your contract. The creditor is asking the City to transfer your license(s) to a purchaser

at a sale conducted by the creditor. The City will transfer the license unless you stop the

transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

CaSe: lilQ-CV-OJ_SOG DOCUment #Z 1-7 Filed: 03/14/19 PaC|€ 128 Of 223 PaCl€|D #:1012

Ihe_liic_@_s_e

The Taxi Medallion License(s) hereinafter (“License”) 4790TX, 4792TX. 4798TX. 4803TX & 4818TX are
presently registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your
name or the name of a company owned by you. The license is subject to a lien in favor of the following

creditor: Capital Gne Equipment Finance Corp., f/k/a All Points Capital Corn.. d/b/a Cauital One Taxi
Medallion Finance. The license was sold at foreclosure sale by the creditor on or about August 9, 2018 to the

following person or company: COTMF NY LLC, for 823,000 per medallion, plus applicable transfer taxes and

fees.

The Creditor’s Regiiest
The Creditor says that you have not paid money Which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default. The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
M THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. lf you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. If you tile an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

CaSe: 1219-CV-01806 DOCUment #Z 1-7 Filed: 03/14/19 PaCt€ 129 Of 223 PaCl€|D #:1013

IF YOU DO NOT SEND AN AFF]])AVIT OF DEFENSE WITHIN THE TIME PRESCR]BED, YOU
MAY BE CONSIDERED TO HAVE AGREED 'I`O THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or
the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was
mailed to you via certified mail.

3. Who To Send It To
Aiier you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VLA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Afhdavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

Ca QP' 1' 19-0\1101|_8 O.GmwmeM#;l:,Y- FM;MM&EAMQQLZZ&PAQELD#MLMW.~,

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Monaco Taxi. lnc. , by certified mail, return receipt requested on this [é \L("` day of August,

List Debtcr Licensee Name

 

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOl\/IPANY THE NOTICE OF
CREDITCR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTIGN AT THE TllVIE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FlLE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WIIH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

drain t-:>-~»

Name: landrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704-6000
Phone

andrew.buck@troutman.com

 

Email Address
JOHN C MURPH¥ L/Subscribed and Sworn to before me
NOTARY Puai.ic~sTAT§ oF -Nevv Yoai< ` “" `
No.oimuea4ee75 this l (0 dayof Aid ii `* Sq/ ’ 20 g

 

Qualtf|ed ln Nassau County § 2 424
My Commiaeton Explres 08~22-2`020 ` ~ C/

U Notary Public
Version Date June 5, 2018

 

`CaS€Z 1219-CV-01806 DOC,Um€nt #Z 1-7 Fi|€d! O3/14/19 Pag€ 131 Of 223 PQQQ|D Wil§§;l.OlB

AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago ~ Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

 

To Creditor: Capital One Equipment Finance Corp., f/k/a All Poiiits Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUl\lBER(S) 4790TX. 4792TX, 4798TX, 4803TX & 4818TX

LICENSEE NAME: Monaco Taxi, Inc.

I, , hereby swear that l own Taxicab Medallion License
Debtor lridividual Name

Number(s) 4790TX. 4792TX, 4798TX, 4803TX & 4818TX either individually or through a company that I own audi

have a defense to the foreclosure of these licenses l understand that this license(s) was sold ata foreclosure

sale on or about Augi_ist 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June S, 2018

 

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE
UPON FORECLOSURE

DATE: August 16, 2018

TO: Via Regular and Certified Mail
Moneta Taxi Inc.

Via Regular and Certified Mail
Symon Garber

 

2617 S. Wabash Avenue
Chicago, IL 60616

101 Warren Street. Apt 3210 or 3240
New York, NY 10007~1366

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicagc. IL 60616

 

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City will transfer the license unless you stop the

transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

The License

The Taxi Medallion License(s) hereinafter (“License”) 1641TX. 23 94TX & 2968TX are presently registered
with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or the name
of a company owned by you. The license is subject to a lien in favor of the following creditor: Capital One
Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The
license was sold at foreclosure sale by the creditor on or about Auggst 9, 2018 to the following person or
company: COTMP NY LLC, for $23.000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AND THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defen_§_e_

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Aftidavit of Defense

1. What It ls

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. if you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

 

IF YOU DO NOT SEND AN AFF[DAVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed if you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.
3. Who To Send It To
After you have completed the Aftidavit of Defense form and had your signature notarized, you must send the

completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs

 

and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the`
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send lt
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT GF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHl`N FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED 'l`O YOU VlA CERTIFIED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

WM~WWWMMMWWM…M%MWW v

l/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agerit Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

 

Moneta Taxi Inc. , by certified mail, return receipt requested on this l 6 M" day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIl\/IE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

Namé: .Aiiidrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704-6000
Phone

andrew.buck@troutman.com
Email Address

JDHN C MURPHY Subscribed and Sworn to before me

NOTAF{Y PUBL\C~STATE OF NE\N YQRK _ _£ L
No.oiMoe:zieavs this day of q" 20 15 _
Oualll|edln NassauCoumv § C /
,r § d

My Commlss`ion Expires 08-22-2020

:’ j Notary Public
Version Date June 5, 2018

 

 

 

 

 

' easier r:revcv>cr‘eoaoocumenr#:~rrr~eaed¢cenane~eage»raeoraae~eageie“#aazew“-»--~»~w»»»~»»~wt
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 1641TX, 2394TX & 2968TX

LICENSEE NAME: Moneta Taxi Inc.

1, , hereby swear that l own Taxicab Medallion License
Debtor Individual Name

Number(s) 1641TX, 2394TX & 2968TX either individually or through a company that 1 own and l have a defense to the

foreclosure of these licenses 1 understand that this license(s) was sold at a foreclosure

 

sale on or about Augi_ist 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

Signiiture:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Dnte June 5, 2018

 

case; 1;19-¢\/-01806 Document #: 1-7 Filed: 03/14/19 Paoe 137 Of 223 Pao,etlD,,#;_lQ,Z,l_,r…,_,… _,

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regnlar and Certified Mail Via Re£ular and Certified Mail
Moneta Taxi Inc. Symon Garber
2617 S. Wabash Avenue 101 Warren Street, Apt 3210 or 3240
Chicago, IL 60616 New York, NY 10007-1366

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago, lL 60616

 

 

 

** Il\/IPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has alien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 138 of 223 Page|D #:1022

The License

The Taxi Medallion License(s) hereinafter (“License”) MX are presently registered with the City of
Chicago, Department of Business Affairs and Consumer Protection, in your name or the name of a company
owned by you. The license is subject to a lien in favor of the following creditor: Capital One Eguipment
Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The license was sold
at foreclosure sale by the creditor on or about Augi_ist 9, 2018 to the following person or company: §g_ri_n
Moldovan, for $_21,100 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AHQ THE COMMISSIONER OF BUSINESS AFFA]RS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-961 1, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Aff`idavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. If you file an affidavit of defense. the license

will not be transferred unless the creditor obtains a court order.

 

Qase: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 139 of 223 Page|D #:1023

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE Tll\/IE PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection Within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Aftidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aft`idavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-cV-0139_€§WDocurnt§~rttj§§:v 1-7 Filed: 03/14/19 Page 140 of 223 Page|D #:1024

 

 

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

. . . . +~L
Moneta Taxi lnc. , by certified mail, return receipt requested on this f @ day of August,

List Debtor Licensee Name

2018.

\ A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPAR'I`MENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPAR'I`MENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIlVIE OF APPLICATION.

Respectfully submitted,

_Q,..., L~Bt,k

Namé: i&ndrew Buck, Esq.

 

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704~6000
Phone

Bdrew.buck@troutman.com
Email Address

JOHN C MURPHY Subscribed and Sworn to before me
NoTAFw PuaLtc-sTATE oF New Yoax 4 L
No.otMu6345375 this jén day cf il c h §§ , 20 ]§ .

 

Gualitled In Nassau Cour\ty

Mycommass\onexpirasoa-zz-mzo Q( f § (7 &

Notary Public

Version Date June 5, 2018

 

 

 

Case: 1:19-cv-01806 Document #: 1-7_,“Ei_|Med: 03/14/19 Page 141 of 223 Page|D #:1025

To City:

To Creditor:

AFFIDAVIT OF DEFENSE TO CREDITOR

City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 3006TX

LICENSEE NAME: Moneta Taxi Inc.

I,

, hereby swear that l own Taxicab Medallion License

 

Debtor lndividual Name

Number(s) 3006TX either individually or through a company that l own and I have a defense to the foreclosure of these

licenses l understand that this license(s) was sold at a foreclosure

sale on or about AuLst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

Address:

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

Case: 1:19-cV-01806 Document #: 1-7 Filed: O3/14/19"Fjage142 ofw223w|§’ag_e_|9,,#;,,1026”

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Cer!ified Mail Via Regular and Certi[zed Mail
Pink Zone Cab Co. Galina Garber-Shenin
2617 S. Wabash Avenue 1040 Lake Shore Dr., Apt. 7C
Chicago, IL 60616 ChicaEO. IL 6061 l~l l 65

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago. IL 606l6

 

 

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor Who has alien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv Will transfer the license unless von stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 143 of 223 Page|D #:1027

The License

The Taxi Medallion License(s) hereinafter (“License”) 3745TX. 3774TX, 3786TX & 3840TX are presently
registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or
the name of a company owned by you. The license is subject to a lien in favor of the following creditor: gap_ital_
One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The

license was sold at foreclosure sale by the creditor on or about Augt_;st 9, 2018 to the following person or
company: COTMF NY LLC, for $23`000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement. The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AHQ_ THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defen__s__g

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Aftidavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. lf you file an affidavit of defense. the license

will not be transferred unless the creditor obtains a court order.

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 144 of 223 Page|D #:1028

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE VVITHIN THE TIlVIE PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date Which this notice was

mailed to you via certified mail.

3. Who To Send lt To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO Y()U VIA CERTIFIED MAlL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Afiidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 145 of 223 Page|D #:1029

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Pink Zone Cab Co. , by certified mail, return receipt requested on this ![2 +L` day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAH{S AND
CONSUMER PROTECTION AT THE T]l\/.[E OF APPLICATION.

IF THE NOTICE IS NO'I` ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPARTMEN'I` OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE THVIE OF APPLICATION.

Respeetfully submitted,

Nanie: Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue. New York, NY 10022
Address

212-704~6000
Phone

a_gdrew.bt_i_elt_@troutman.com
Email Address

Subscribed and Sworn to before me
JOHN C MURPHY .
NoTAaY Puattc-sTATE 0\= uaw Yom< this [ (9 ft day of AU v w g q/ ’ 20 §§

N0.0lMU6346875 \B
Qualitted|nNassauCounty ®Q,( UQ?

- -2020 -

MyComm\sslon Exp\res 08 22 j / Notary Public

version mate June 5, 2013 f

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 146 of 223 Page|D #:1030

AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUi\/lBER(s) 3745TX. 3774TX, 3786TX & 3840TX

 

LICENSEE NAME: Pink Zone Cab Co.

I, , hereby swear that l own Taxicab Medallion License
Debtor Individual Name

Number(s) 3745TX. 3774TX, 3786TX & 3840TX either individually or through a company that I own and l have a

defense to the foreclosure of these licenses I understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

 

this day of , 20

 

Notary Public

Version Date June 5, 2018

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 147 of 223 Page|D #:1031

 

NGTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Re£ulm‘ and Certz`fz'ed Mail Via Re_gular and Certified Mail
Pretty Rachel In Chicago, Inc. Galina Garber-Shenin
2617 S. Wabash Avenue 1040 Lake Shore Dr., Apt. 7C
Chicaao, IL 60616 Chicago, IL 60611-1165

 

 

 

 

 

 

Via Regular and Certi[ied Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicaao, IL 60616

 

 

** Il\/lPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor Who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City Will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

Case: 1:19-ov-01806 Document #: 1-7 Filed: 03/14/19 Page 148 of 223 Page|D #:1032

The License

The Taxi Medallion License(s) hereinafter (“License”) 213TX, 216TX` 218TX & 221TX are presently
registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or
the name of a company owned by you. The license is subject to a lien in favor of the following creditor: Qapi_t_a_l
One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finance. The
license was sold at foreclosure sale by the creditor on or about Augt_ist 9, 2018 to the following person or
company: COTMF NY LLC. for $23,000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default. The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AND THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTI()N.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know Whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702~9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

l. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. If you file an affidavit of defense, the license
will not be transferred unless the creditor obtains a court order.

 

 

Case: 1:19-ov-01806 Document #: 1-7 Filed: 03/14/19 Page 149 of 223 Page|D #:1033

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TME PRESCR[BED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed lf you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Aftidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aftidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense
more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-ov-01806 Document #: 1-7 Filed: 03/14/19 Page 150 of 223 Page|D #:1034

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Pretty Rachel ln Chicago, Inc. , by certified mail, return receipt requested on this / é f l" day of

List Debtor licensee Name

August, 2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO 'I`RANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTEC'I`ION AT THE THVIE OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFA]RS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

yearsz

Name:/An\drew Buck, Esq.

 

Troutman Sanders LLP'
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704~6000
Phone

andrew.buck@troutman.com
Email Address

Subscribed and Sworn to before me

.)oHN c Monan . rita ,
NoTARv PuBLlc-sTATE oF New vom< this }é day °f iA f f 3 1»" q ‘i'/ ’ 20 ig

No.otMusa4es75 U C M/j
Quallf\ed ln Nassau County '
Mvl Commlulon Expirn 08-22-2020 0 `{""‘"“Z Notary Public
Version Date June 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 151 of 223 Page|D #:1035

To City:

To Creditor:

AFFIDAVIT OF DEFENSE TO CREDITOR

City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, 1st Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 213TX. 216TX, 218TX & 221TX

LICENSEE NAME: Pre§_ty Rachel In Chicago, Inc.

L

, hereby swear that I own Taxicab Medallion License
Debtor lndividual Name

Number(s) 213TX. 216TX. 21 STX & 221TX either individually or through a company that I own and l have a defense to

the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

Relationship to Medallion License/Title

Address:

 

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

MAM v ., y

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 152 of 223 Page|D #:1036

 

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certifl`ed Mail Via Regular and Certi/ied Mail
Princess Taxi Inc. Symon Garber
2617 S. Wabash Avenue 101 Warren Street, Apt 3210 or 3240
Chicago, lL 60616 New York. NY 10007-1366

 

 

 

 

 

 

Via Reeular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicaao. IL 60616

 

 

** IMPORTANT lNFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor Who has a lien on your taxicab medallion license(s) claims that you have defaulted

on your contract. The creditor is asking the City to transfer your license(s) to a purchaser

 

at a sale conducted by the creditor. The City will transfer the license unless you stop the
transfer bv filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 153 of 223 Page|D #:1037

I_lis_L_.ts_s_lH

The Taxi Medallion License(s) hereinafter (“License”) 1207TX, 1189TX, 1174TX & 1169TX are presently
registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your name or
the name of a company owned by you. The license is subject to a lien in favor of the following creditor: Qpnt_al
One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/ a Capital One Taxi Medallion Finance. The
license Was sold at foreclosure sale by the creditor on or about Aug_ust 9. 2018 to the following person or
company: COTMF NY LLC, for 823.000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED A.FFIDAVIT OF DEFENSE TO THE CREDITOR
w THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defen_s_e

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341~1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702~9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. If you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 154 of 223 Page|D #:1038

IF YOU DO NO'I` SEND AN AFFI])AVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSH)ERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed Ifyou want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this forrn. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, 1st floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aff`idavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense
more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 155 of 223 Page|D #:1039

l/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Princess Taxi Inc. . by certified mail, return receipt requested on this z é L“L` day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

diem ce--

Name’: Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue. New York, NY 10022
Address

212-704-6000
Phone

_a_ndrew.buck@troutman.com
Email Address

JOHN g MURpHY Subscribed and Sworn to before me

NOTAF\Y PUBLlC-STATE OF 'NEW YORK L`
é>¢ dayofbé/‘ fitbit,~§i ,20(§/.

No. 01Mu5346875 this @C

r`_.

Oualifled \n Nassau County
My Commlsston Exptres 08-22-2020

Notary Public

QO

Version Date June 5, 2018

 

,Case: 1;19-cv-01806 Document #: 1-7Filedw: O3/14/_19Paqe 156 of 223 Paqe|D #:1040

To City:

To Creditor:

AFFIDAVIT OF DEFENSE TO CREDITOR

City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 1207TX. 1189TX, 1174TX & 1169TX

LICENSEE NAME: Princess Taxi Inc.

L

, hereby swear that 1 own Taxicab Medallion License

 

Debtor individual Name

Number(s) 1207TX. 1189TX. 1174TX & 1169TX either individually or through a company that I own and l have a

defense to the foreclosure of these licenses. 1 understand that this license(s) was sold at a foreclosure

sale on or about Augi_ist 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

Relationship to Medallion License/Title

Address:

 

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date J unc 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 157 of 223 Page|D #:1041

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certz’fied Mail Via Regular and Certified Mail
Rachel Taxi lnc. Galina Garber-Shenin
2617 S. Wabash Avenue 1040 Lake Shore Dr., Apt. 7C
Chicago` IL 60616 Chicago. IL 60611-1165

 

 

 

 

 

 

 

Via Re£ular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago, IL 60616

 

 

** IMPORTANT [NFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City will transfer the license unless you stop the
transfer by fmi_ng)ut and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 158 of 223 Page|D #:1042

The License

The Taxi Medallion License(s) hereinafter (“License”) 1291TX, 1273TX. 1262TX & 123 OTX are presently
registered with the City of ,Chicago, Department of Business Affairs and Consumer Protection, in your name or
the name of a company owned by you. The license is subject to alien in favor of the following creditor: Qgpi__t_a_il
One Eguipment Finance Corp., f/k/a All Points Capital Com., d/b/a Capital Gne Taxi Medallion Finance. The
license was sold at foreclosure sale by the creditor on or about Augi_ist 9, 2018 to the following person or
company: COTMF NY LLC, for $23.000 per medallion, plus applicable transfer taxes and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVlT OF DEFENSE TO THE CREDITOR
AND THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to F ind 0ut if You Have a Defense

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. lf you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense
1. What It Is

The Aflidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. If you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 159 of 223 Page|D #:1043

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIl\/IE PRESCRIBED, YOU
MAY BE CONS]])ERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Aff`idavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Aft`idavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE liEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 160 of 223 Page|D #:1044

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Rachel Taxi Inc. , by certified mail, return receipt requested on this / [Q +L` day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF

CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFII)AVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

t:i?a/»

Name:lAndrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704-6000
Phone

andrew.bucl;@troutman.com
Email Address

 

Subscribed and Sworn to before me
JOHN C MURPHY

NorAaY Puat)c~sTArE or New Yost< . 6 tt» i y l ,
No.oiMuea4ea7s this f dall Of lG<t|) \1/ §<Y’/ ,20 W

Ouslttled |n Nassau County ”@, C `J
My Cemmission Explrea 08-22-2020 f t , '
6 Notary Public
Version Date June 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 161 of 223 Page|D #:1045

To City:

To Creditor:

AFFIDAVIT OF DEFENSE TO CREDITOR

City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, 1st Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUl\[BER(s) 1291TX. 1273TX. 1262TX & 1230TX

LICENSEE NAME: Rachel Taxi Inc.

L

, hereby swear that I own Taxicab Medallion License

 

Debtor lndividual Name

Number(s) 1291TX. 1273TX. 1262TX & 1230TX either individually or through a company that I own and I have a

defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

Relationship to Medallion License/Title

Address:

 

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

Case: 1:19-cv-O,1806 Document #:117 Filed: 703/14/179Page 162 of 223 Page|D #:1046

 

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEI~IICLE LICENSE

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Reg_'ular and Certitled Mail Via Regular and Certified Mail
Reservior ll l-lackina Corp. Symon Garber
2617 S. Wabash Avenue 101 Warren Street. Apt 3210 or 3240
Chicago, lL 606l6 New York, NY 10007-1366

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago. lL 60616

 

 

** IMP()RTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser

at a sale conducted by the creditor. The City will transfer the license unless you stop the

transfer bv filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

Qase;…1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 163 of 223 Page|D #:1047 g

The License

The Taxi Medallion License(s) hereinafter (“License”) 1717TX. 1784TX, 1805TX. 1832TX & 1849TX are
presently registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your
name or the name of a company owned by you. The license is subject to a lien in favor of the following

creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi
Medallion Finance. The license was sold at foreclosure sale by the creditor on or about August 9, 2018 to the

following person or company: COTMF NY LLC, for 823,000 per medallion, plus applicable transfer taxes and

fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above

THE ONLY WAY YOU MAY STGP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFI])AVIT OF DEFENSE TO THE CREDITOR
AHQ THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. lf you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503~8576.

.T.l.ts_éf_f`l_<.i_=;¥.i.f.£_f_l)£i€__rw£

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be retumed to you. If you file an affidavit of defense the license

will not be transferred unless the creditor obtains a court order.

 

 

Case; 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 164 of 223 Page|D #:1048

lF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIlVlE PRESCRIBED, YOU
MAY BE CONSlDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or
the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VlA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 165 of 223 Page|D #:1049

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Autliorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

. . . _ LL
Reservior II Hacking Corp. , by certified mail, return receipt requested on this l @ day of
List Debtor licensee Name
August, 2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED 'I`O THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF 'I`RANSFER UPON
DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIl\/IE OF APPLICATION.

Respectfully submitted,

>Ac»§¢w t.P/\

Na/me: Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue. New York, NY 10022
Address

212-704-6000
Phone

andrew.buck troutman.com
Email Address

 

Notary Public

Oualit\ed \nNassau County \[L‘z:/C
Mv Comm\ss'\cn Expires 08-22 2020

Version Date June 5, 2018

 

Case: 1:19-cv-01806 Document #;N1-7 Filed_;u O3/14/19 Paqe 166 of 223 Paqe|D #:1050

To City:

To Creditor:

AFFIDAVIT OF DEFENSE TO CREDITOR

City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, 1st Flocr

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 1717TX, 1784TX. 1805TX. 1832TX & 1849TX

LICENSEE NAME: Reservior II Hacking Corp.

I,

, hereby swear that l own Taxicab Medallion License
Debtor lndividual Name

Number(s) l7 l'/TX. 1784TX. 1805TX. 1832TX & 1849TX either individually or through a company that l own and l

have a defense to the foreclosure of these licenses. I understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

Signature:

 

Print Name:

Relationship to Medallion License/Title

Address:

 

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Dnte June 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-,7 Filed: O3/14/19 Eage“16j of 223'|?age|D #:1051

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certified Mail Via Regular and Certi/ied Mail
Samuel Taxi Corp. Svnion Garber
2617 S. Wabash Avenue lOl Warren Street. Apt 3210 or 3240
Chicago. IL 60616 New York, NY 10007-1366

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago, IL 60616

 

 

** IMPORTANT INFORl\/IATION **

This notice contains important information about your taxicab medallion license. The

creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted

 

on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv Will transfer the license unless you stop the
transfer bv filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

`…Cas_e: 1:19,¢,cv¢01306 Document #: 1-7 Filed: 03/14/19 Paqe 168 of 223 Paqe|D #:1052

The License

T he Taxi Medallion License(s) hereinafter (“License”) 1866TX, 1867TX, 1870TX, 191 OTX, 193 8TX &
wl are presently registered with the City of Chicago, Department of Business Affairs and Consumer
Protection, in your name or the name of a company owned by you. The license is subject to a lien in favor of the
following creditor: Capital One Equipment Finance Corp., f/k/a All Points Cat)ital Corp., d/b/a Capital One
Taxi Medallion Finance. The license was sold at foreclosure sale by the creditor on or about August 9, 2018 to

the following person or company: COTMF NY LLC, for $23,000 per medallion, plus applicable transfer taxes

and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFII)AVIT OF DEFENSE TO TIHE CREDITOR
AHQ THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defeg_s_e

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-961 l, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. lf you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

wm

 

Case: 1:19-cv-01806 Docume[]t #; 1-7 Filed: 03/14/19 Page 169 of 223 Page|D #:1053

IF YOU DO NOT SEND AN AFF]DAVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSI])EREI) TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit ofDefense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, 1st floor

Chicago, illinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFlDAVI'l` OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTIGN WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense
more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

Case: 1:19-cv-01806 Document #: 1-7 Fi,|ed: 03/14/19 Page 170 of 223 Page|D #:1054

lfWe Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authcrized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Samuel Taxi Corp. . by certified mail, return receipt requested on this / § `L(A day of August,

List Debtcr Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOl\/IPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE Tll\’IE OF APPLICATION.

 

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPAR'I`MENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE T]lVlE OF APPLICATION.

Respectfully submitted,

dnaw<___\

Namé: :Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenge, New York, NY 10022
Address

212-704-6000
Phone

a_ndrew.bucl;@troutman.com
Ernail Address

JOHN C MURPHY

Subscribed and Sworn to before me
NoTARY PuB\.\c»sTATE oF NEW Yoa\<

 

No. 01 M06346875 _ 4 L as t
Ouallfied ln NassauCounty this l 6 day of ‘ z vii § vii , 20 i(§ ~
My commission Expires 08»22~2020 0 \\]

1

ij / Notary Public
Version Date June 5, 2018

 

 

Case: 1:19-Cv-01806H,Document #: 1-7 Filed: 03/14/19 Page 171 of 223 Page|D #:1055

To City:

To Creditor:

AFFIDAVIT OF DEFENSE TO CREDITOR

City of Chicago ~ Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, 1st Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUl\/lBER(s) 1866TX, 1867TX, 1870TX1 1910TX, 1938'I`X & 1951TX

LICENSEE NAME: Samuel Taxi Corp.

L

, hereby swear that l own Taxicab Medallion License
Debtor lndividual Name

Number(s) 1866TX, 1867TX. 1870TX. 1910TX. 193 STX & 1951TX either individually or through a company that l own

and I have a defense to the foreclosure of these licenses. l understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Fcreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

Relationsliip to Medallion License/Title

Address:

 

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5 , 2018

 

ACase: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 172 of 223 Page|D #:1056

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August16, 2018
TO: Via Regular and Certi/ied Mail Via Regzllar and Certified Mail
Shaun Jr. Taxi lnc. Symon Garber
2617 S. Wabash Avenue 101 Warren Street, Apt 3210 or 3240
Chicago. IL 60616 New York, NY 10007~1366

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago, IL 60616

 

 

 

 

 

** IMPORTANT INFORMATION *"‘

 

This notice contains important information about your taxicab medallion license. The
creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The City will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

,,,,, Case: 1:,19,-Cv_,-,Q1806 Document #: 1-7 Filed: 03/14/19 Page 173 of 223 Page|D #:1057

The License

The Taxi Medallion License(s) hereinafter (“License”) 5956TX, 5 955TX, 5953TX, 2871'1")(1 1075TX & 842TX
are presently registered With the City of Chicago, Department of Business Affairs and Consumer Protection, in
your name or the name of a company owned by you. The license is subject to a lien in favor of the following
creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi
Medallion Finance. The license Was sold at foreclosure sale by the creditor on or about Auggst 9, 2018 to the

following person or company: COTMF NY LLC, for $23.000 per medallion, plus applicable transfer taxes and

fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default. The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFF[DAVIT OF DEFENSE TO THE CREDITOR
AEQ THE COMIVIISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. lf you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554~2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. lf you file an affidavit of defense, the license
will not be transferred unless the creditor obtains a court order.

 

 

Case: 1:19-cv-01806 Document__#;`1-7 Filed: 03/14/19 Page 174 of 223 Page|D #:1058

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE Wl'I`HIN THE TIME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit ofDefense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department ofBusiness Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail,

3. Who To Send It To
After you have completed the Affidavit of 1)efense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, Illinois 60608

Attention: Monique Davids

You should save your certiiied mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not Wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

W_Case: 1:19-Cv-01806_ND,oc_pu»_ment #: 1-7 Filed: 03/14/19 Page 175 of 223 Page|D #:1059

l/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Shauri Jr. Taxi Inc. , by certified mail, return receipt requested on this f § +L` day of August,

List Debtor Licensee Name

 

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN I'I` IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FlLE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIl\/IE OF APPLICATION.

Respectfully submitted,

.<;éie.€,.pc.?v~_-

Name': Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704-6000
Phone

andrew.buck@_,troutman.com
Ernail Address

JOHN C MURPHY

NOTAR¥ PUBUC_STATE GF NEW mm Subscribed and Sworn to before me
No. 01Muss4ee75 _ ¢,L, !/A _ .
Qualtfted |n Nassau County t1118 /é day Of "l`A f iA g T , 20 [§ i-

 

Mycammm\onExpir¢eoe-zz-zozo O§@ 0 g

sal
(/ // Notary Public
Version Date June 5, 2018

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: Q3/14/19 Page 176 of 223 Paqe|D #:1060

AFFIDAVIT ()F DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, 1st Flocr
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(S) 5956TX. 5955TX.. 5953TX. 2871TX. 1075TX & 842TX

 

LICENSEE NAME: Shaun Jr. Taxi Inc.

I, , hereby swear that 1 own Taxicab Medallion License
Debtor individual Name

Number(s) 5956TX. 5955TX. 5953TX. 2871TX. 1075TX & 842'I`X either individually or through a company that I own

and l have a defense to the foreclosure of these licenses I understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

 

Notary Public

Version Date June 5, 2018

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 177 of 223 Page|D #:1061

AFFIDAVl'l` 017 lDEFENSE TO CIREDITOR

To City: City of Chicago -- Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Flocr
Chicago, lL 60608
Attention: Monique Davids

'l`o Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capitol One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 5956TX. 5955'I`X, 5953TX. 2871TX. 1075TX & 842TX
LICENSEE NAME: Shiiun Jr. Taxi Inc.
l, S\/l/WV\ 6-/:1 lll-»@ § p/, hereby swear that l own Taxicab Medallion License

D or lndlvidua| Name
Number(s) 5956TX. 5955TX. 5953TX. 2871TX. lO75'l`X & 842'1`)( either individually or through a company that l own
and l have a defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure
sale on or about August 9. 2018 and that sale is contingent upon approval by the Department of Business Affairs

List DntcoI'Foreclcsure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages it` needed)

 

l /_~

Signature: /M/\/

Print Name: /l/ §L\!/i'l~i v\ tide

Reiationshipmmi?fniiion License/rate lv/'p naacp vaH»D/M;)L%/ 44'¢,¢¢01?4/€.
26 )r-s. warrant at eagan/iii aaa
Phone: 3/`2 BI - ll 1")/

smart Address: ZD/L~/C¢w£? 5 @ C,év`cc¢_a‘,oc¢w//W von/1

Subscribed and Sworn to before me

 

 

this QQ~ day or far \) , 20 399 .
,\___A._.SA
.\ \ `_ A.'%%!¢?'vt 1"~

J ` -.i.
s , ~~`., _ _

t .'.1,`-;;7 ,NWS""~» -s.__‘._"_ Notary Public

ll w Notafy pug'_/,cl' beal
/ y Com"-"'»“"‘ hi ‘Sl`afe c il
`-r. .. ~`\Gl //
Version Dalc lime 5, 20|8 ~ "‘.-w.b, arms ge 9

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 178 of 223 Page|D #:1062

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

In support of its Affidavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One"`) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / defau lt is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab Medallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, Inc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New Yorl< and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/l,aya Zubol< are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196l69l.vl l

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 179 of 223 Page|D #:1063

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, illinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, Melville, New York ll747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion~secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. in or around 2006 Tri Global was
approached by North Forl< Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform

6. GVer the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years.

6196169l.vl 2

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 180 of 223 Page|D #:1064

8. in 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way ofa master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital Gne’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “MJPA” or the “Tri Global MJPA”).

9. ln connection with the Tri Global l\/lJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Vaientina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 20l0.

lO. Pursuant to the terms of the MJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder in exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallio n-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6196169l.vl 3

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 181 of 223 Page|D #:1065

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago~based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the Master Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, Inc. (“Uber”).

17. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6l96169l.vl 4

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 182 of 223 Page|D #:1066

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. in partnering with and promoting Uber’s ride-share services, Capital One and
Uber’S assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. in 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

6196169l.v1 5

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 183 of 223 Page|D #:1067

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/Ioreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issuer

6196169].\'1 6

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 184 of 223 Page|D #:1068

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each of the preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosu re Sale Pu rchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/Iunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TXl3.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions,

6196169l.vl 7

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 185 of 223 Page|D #:1069

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TXl3.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any of these cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipment Finance Corp. v. Chicago Elite Cab
Corp., el al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York, That New York Action is Capital One Equipment Finance Corp. v. The OSG Corp.,
Trl` Global Financia[ Services, Inc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re~file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital Gne’s bad faith relationship with Uber. The reality is that

61961691.v1 8

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 186 of 223 Page|D #:1070

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosu re Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 323,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.vl 9

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 187 of 223 Page|D #:1071

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
hicensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.vl 10

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 188 of 223 Page|D #:1072

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
6l. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.v1 ll

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 189 of 223 Page|D #:1073

§_Q.U_C.L_ll§@§_

WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab Medallion License Upon Foreclosure.

61961691.vl 12

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 190 of 223 Page|D #:1074

 

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certified Mail Via Regular and Certified Mail
Siro, Inc. Symon Garber
2617 S. Wabash Avenue 101 Warren Street` Apt 3210 or 3240
Chicago. IL 606l6 New York, NY 10007-1366

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago, IL 60616

 

 

** IMPORTANT INFORMATION “‘*

This notice contains important information about your taxicab medallion license. The
creditor who has alien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv will transfer the license unless Vou stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

Case: 1:19-cv-01806 Document,,#_;,1-7 Filed: 03/14/19 Paqe 191 of 223 Paqe|D #:1075

LleJi_cea§e

The Taxi Medallion License(s) hereinafter (“License”) 4764TX. 4114TX. 6318TX, 2273TX, 1793TX, 1491TX,
1275TX. 1164TX. 915TX. 6230TX, 6122TX & 5625TX are presently registered with the City of Chicago,
Department of Business Affairs and Consumer Protection, in your name or the name of a company owned by
you. The license is subject to a lien in favor of the following creditor: Capital One Equipment Finance Corp.,
f/k/a All Points Capital Co@., d/b/a Capital One Taxi Medallion Finance. The license was sold at foreclosure

sale by the creditor on or about Augi_lst 9, 2018 to the following person or company: COTl\/IF NY LLC, for
823,000 per medallion, plus applicable transfer taxes and fees

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default. The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company married above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
AT'I`ACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
AHD_ THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PRO'I`ECTION.

How to Find Out if You Have a Defei_i_s_e

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor’s right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. lf you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 5 54~2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503~8576.

The Affidavit of Defense

1. What lt Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. If you file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

Case: 1:19-cv-01806 Document,#*;,`,1-7 Filed: 03/14/19 Page 192 of 223 Page|D #:1076

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSI])ERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit ofDefense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days nom the date which this notice was

mailed to you via certified mail,

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OP DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VlA CERTIFIED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense
more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: O3/14/19___,Page_,__193 of 223 Page|D #:1077

 

l/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Siro Inc. , by certified mail, return receipt requested on this f fig 'H` day ofAugust, 2018.

List Debtor Licensee Name

 

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WlTH THE DEPARTMENT OF BUSINESS AFFA]RS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

§`z.& iv ¢i/]L*`---
Name: A`ndrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704~6000
l’hone

andrew.buck@trontman.com
Email Address

JOHN C MURPHY Subscribed and Sworn to before me
NOTARY Puatic»srare oF New Yoni< g 7 x£~
Nu.oiM0634eevs this [é,) f day Of Q v mfg SG,_ ’ 20 ly

 

 

Qualitled in Nassau County

MyCommission Expires 08~22‘2020 >`\Q/ 0 L/

o ”':*'""’

Notary Public

Version Date June 5, 2018

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 194 of 223 Page|D #:1078

AFFIDAVIT OF DEFENSE TO CREDIT()R

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. ngen Avenue, lst Floor
Chicago, IL 60608
Attentioo: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 4764TX. 4114TX. 6318TX. 2273TX. 1793TX. 1491TX.
1275TX. 1164'I`X. 915TX. 6230TX. 6122TX & 5625TX

 

LICENSEE NAME: Siro, Inc.

I, D°b“" mdlvid“°l Name , hereby swear that l own Taxicab Medallion License

 

Number(s) 4764TX 4114TX 6318TX 2273TX 1793TX 1491TX 1275TX 1164TX 915TX 6230TX 6122TX &

 

5625TX either individually or through a company that I own and l have a defense to the foreclosure of these licenses l
understand that this license(s) was sold at a foreclosure sale on or about August 9, 2018 and that sale is
List Date of Foreclosure Sale

contingent upon approval by the Department of Business Affairs and Consumer Protection.

My defense to this foreclosure is: (U se additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/ride

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

w

 

Notary Public

 

Version Date June 5, 2018

Case: 1:19-cv-01806 Document #: 1-7 Fi|eo|: 03/14/19 Page 195 of 223 PagelQ_gt§;…l__QZV<,,B…_W_W__¢W_Mw

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

 

 

 

 

 

 

UPON FORECLOSURE
DATE: August 16, 2018
TO: Via Regular and Certifl`ed Mail Via Re,¢zular and Certified Maz`l
SLS Jet Cab Corp. Svmon Garber
2617 S. Wabash Avenue 101 Warren Street. Apt 3210 or 3240
ChicaHO, lL 60616 New York, NY 10007-1366

 

 

 

 

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago, IL 60616

 

 

"’* IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The
creditor Who has a lien on your taxicab medallion license(s) claims that you have defaulted
on your contract. The creditor is asking the City to transfer your license(s) to a purchaser
at a sale conducted by the creditor. The Citv Will transfer the license unless you stop the
transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page_ 196 of 223 Page|D #:1080

The License

The Taxi Medallion License(s) hereinafter (“License”) 3421TX, 4029TX. 453 7TX, 465 6TX, 4705TX &
M are presently registered with the City of Chicago, Department of Business Affairs and Consumer
Protection, in your name or the name of a company owned by you. The license is subject to a lien in favor of the
following creditor: Capital One Equipment Finance Corp., f/l</ a All Points Capital Corp., d/b/a Capital One
Taxi Medallion Finance. The license was sold at foreclosure sale by the creditor on or about Auggst 9, 2018 to

the following person or company: COTMF NY LLC, for 823.000 per medallion, plus applicable transfer taxes

and fees.

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default. The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
A'I`TACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
M THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to 1) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know Whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of
Defense does not mean that your license will be returned to you. lf you tile an affidavit of defense. the license

will not be transferred unless the creditor obtains a court order.

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 197 of 223 Page|D #:1081

IF YOU DO NOT SEND AN AFFIDAVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed. If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remernber, the Affidavit of Defense must be received by the Creditor or
the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was
mailed to you via certified mail.

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VlA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon Which this Notice was mailed to you via certified mail, the

license may be transferred

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 198 of 223 Page|D #:1082

l/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorizcd Agent Name

Transfer Public Passenger Vehicle License upon foreclosure Was mailed to the above listed debtor/licensee

SLS Jet Cab Corp. , by certified mail, return receipt requested on this l §{Q f L` day of August,

List Debtor Licensee Name

 

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YGU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON

DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAH{S AND CONSUMER
PROTECTION AT THE THVIE OF APPLICATION.

Respectfully submitted,

igij t i/.M/

Nam’e: Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704~6000
Phone

andrew.buck@troutman.com
Email Address

JOHN C MURPHY

NOTARY PUBL\C_STATE OF NEW YORK Subscribed and Sworn to before me
No.oiMueaassvs §/\1 y ,
Cluatitledtn Nassau County this /é‘U-` day of L»\ l\l)\g q_ , 20 /é

 

Mycommtssionexpiresos-zz~zozo Q@ a '_£_`_:J
C/ Notary Public
Version Date June 5 , 2018

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 199 of 223 Page|D #:1083

To City:

To Creditor:

AFFIDAVIT OF DEFENSE TO CREDITOR

City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 3421TX, 4029TX. 4537TX. 4656TX. 4705TX & 2276TX

LICENSEE NAME: SLS Jet Cab Corp.

I,

, hereby swear that I own Taxicab Medallion License
Debtor Individual Name

Number(s) 3421TX. 4029TX. 4537TX. 4656TX. 4705TX & 2276TX either individually or through a company that l own

and l have a defense to the foreclosure of these licenses I understand that this license(s) Was sold at a foreclosure

sale on or about Augi_ist 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosurc Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

Address:

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

m

 

Notary Public

Version Date June 5, 2018

 

 

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 200 of 223 Page|D #:1084

AFFIDAVIT OF DEFENS}E TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 3421TX. 4029TX. 4537TX, 4656TX. 4705TX & 2276TX

LICENSEE NAME: SLS Jet Qab Corp.
I, § t ,t/\AA.Q'\/\ M{L {,) *; a , hereby swear that I own Taxicab Medallion License

ebtor Indi\'ldi\al Name

Number(s) 3421TX, 4029TX, 4537TX, 4656TX, 470§'I`X & 2276TX either individually or through a company that l own

and l have a defense to the foreclosure of these licenses. l understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Forcclosurc Sale
and Consumer Protection.

 

My defense to this foreclosure is: (Use additional pages if needed)

aaa wastes ot/M bow/t

 

 

signature /\/
maritime // 9¢»¢/"»\» trim/wet
Reiorionship to Mfdauioo License/rate l/W wharf awf¢-)L~`M $/'Wfo/w’€_ a
Address w / z § U@\/é€/»Zl /f't/~€» C/Cc\`¢ A,='>):?,Z'Z,@Qé/é
Phono. @/’Z/ 7'9/ " /”2, >/J/
aman Address _1¢_@@ was/§§ Q, E//L‘ ccme za»;\zgasé._w/*/
subscribed and sworn to before me
_ this QQ` day of&nt) ,201§'_.

15 l
t ~ ~..\ ,__",
jj J¢t[\[' fm "‘¥`-..o‘ N P bl.
orr VlS =" Otal'y 11 1C
NO 'C' \‘ s
tary public 931

" My Com 81
.7» n:"`$la[]c' ate O/ ll .)3
M\-.:“, 'L.\'p/r res Sep is

. . {L 7
Version Datc June 5, 2018 "‘ '~>"`c,.{ 019
wl "“:"‘

 

 

Case: 1:19-cv-01806 Docu`rnent #: 1-7 Fileol: 03/14/19 Page 201 of 223 PagelD #:1085

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One"') request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
of Defense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab Medallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, Inc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New Yorl< and Chicago. Tri Global’s co-
owners include Galina Garber~Sheinin and Valentina Zubok. irene Gans and l\/laya Zubol< are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.vl l

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 202 of 223 Page|D #:1086

lllinois, maintaining offices at 26l7 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide~variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. ln or around 2006 Tri Global was
approached by North Forl< Bank, which expressed interest in partnering with Tri Global to expand
the scope ofits lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Forl< Banl< was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Forl< Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years.

6196169l.vl 2

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 203 of 223 Page|D #:1087

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “l\/IJPA” or the “Tri Global l\/IJPA”).

9. ln connection with the Tri Global l\/lJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

lO. Pursuant to the terms of the l\/IJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. ln exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallio n-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6l96169l.vl 3

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 204 of 223 Page|D #:1088

l2. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, Inc. (“Uber”).

l7. ln or about late 20l 3 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196l69l.vl 4

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 205 of 223 Page|D #:1089

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion~
secured loans while concealing its intention to partner with Uber.

lS. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “cornmon focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 20l4 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital Gne would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

2l. In partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.vl 5

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 206 of 223 Page|D #:1090

total halt. This was clearly tied to Capital Gne’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

6196169l.vl 6

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 207 of 223 Page|D #:1091

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefoi'e, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosu re Sale Pu rchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 20l 8, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [tlie BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TXl 3.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lfCapital One is allowed to purchase the medallions,

6196]69l.vl 7

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 208 of 223 Page|D #:1092

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TXl3.03 and TXl3.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/Ioreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to infiict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipment Finance Corp. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipment Finance Corp. v. The USG Corp.,
Tri` Global Financial Servi'ces, Inc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re~file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.vl 8

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 209 of 223 Page|D #:1093

Capital Gne has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital C)ne is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital Gne would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.v1 9

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 210 of 223 Page|D #:1094

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber*Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber~Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

511 Ultimately, Capital Gne repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.vl 10

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 211 of 223 Page|D #:1095

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each of the preceding allegations as if
set foith at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital Gne could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits ofthe contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.vl ll

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 212 of 223 Page|D #:1096

CGNCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction hicensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab Medallion License Upon Foreclosure.

61961691.vl 12

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 213 of 223 Page|D #:1097

 

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE

DATE: August 16, 2018

TO: Via Regular and Cei'tified Mail
Valex Cab Corp.
2617 S. Wabash Avenue
Chicago. IL 60616

uroN FoRECLosURE

Via Regular and Certified Mail
Valentina Zubok

34 Waterview Ct.

Riverhead NY 1 1901-6312

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

2617 S. Wabash Avenue

Chicago. ll1 60616

 

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The

creditor Who has a lien on your taxicab medallion license(s) claims that you have defaulted

on your contract. The creditor is asking the City to transfer your license(s) to a purchaser

at a sale conducted by the creditor. The Citv Will transfer the license unless von stop the

transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 214 of 223 Page|D #:1098

The License

The Taxi Medallion License(s) hereinafter (“License”) 2_1_49'1`_X are presently registered with the City of
Chicago, Department of Business Affairs and Consumer Protection, in your name or the name of a company
owned by you. The license is subject to a lien in favor of the following creditor: Capital One Equipment
Finance Corp., f/k/a All Points Capital Corp., d/b/a Capital One Taxi Medallion Finan_g§. The license was sold
at foreclosure sale by the creditor on or about August 9, 2018 to the following person or company: thrl_e__§
mg for S_ZFL,M per medallion, plus applicable transfer taxes and fees

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
w THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. lf you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341-1070, and Legal Aid Clinics operated by local law Schools including the Mandel Legal Aid

Clinic of the University of Chicago (773) 702-9611, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What It Is

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. lf you file an affidavit of defense= the license

will not be transferred unless the creditor obtains a court order.

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 215 of 223 Page|D #:1099

IF YOU DO NOT SEND AN AFFI])AVIT OF DEFENSE WITHIN THE TIME PRESCRIBED, YOU
MAY BE CONSIDERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed If you want to tell the Creditor and the Department of Business Affairs and
Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and
have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or

the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail,

3. Who To Send It To
After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense form to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VIA CERTIFIED MAIL. lf the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 216 of 223 Page|D #:1100gu

o 3a .»,W

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

Valex Cab Corp. , by certified mail, return receipt requested on this / é vi in day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE N()TICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEH]CLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF AI’PLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFIDAVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIME OF APPLICATION.

Respectfully submitted,

Naine: Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704-6000
Phone

andrew.buck@troutman.com
Email Address

JOHN C MURPHY
NOTARY Puei.ic-STATE or »NEvv voi=ii< `LL
No.oiM06345875 .
this /6

Subscribed and Sworn to before me

dayvf Anru<<f ,20 l;§.

</m@ C V<?»`>z’
U / Notary Public
Version Date June 5, 2018

Oualtfled in Nassau Couni\/
My Commlsolori Exp'iras 08»22-2020

 

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 217 of 223 Page|D #:1101

To City:

To Creditor:

AFFIDAVIT OF DEFENSE TO CREDITOR

City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor

Chicago, IL 60608

Attention: Monique Davids

Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance

c/o Troutman Sanders LLP

Att’n: Andrew L. Buck

875 Third Avenue

New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 2149TX

LICENSEE NAME: Valex Cab Corg.

L

, hereby swear that l own Taxicab Medallion License
Debtor lndividual Name

Number(s) 2l49TX either individually or through a company that 1 own and I have a defense to the foreclosure of these

licenses l understand that this license(s) was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Daie of Foreclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

Address:

 

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

Case: 1:19-cv-01806 Document #: 1-7 Filed: 03/14/19 Page 218 of 223 Paqe|D #:1102

 

 

 

NOTICE OF CREDITOR’S REQUEST
TO TRANSFER PUBLIC PASSENGER VEHICLE LICENSE
UPON FORECLOSURE

DATE: August 16, 2018

TO: Via Regular and Certifi'ed Mai'l
Valex Cab Corp.
2617 S. Wabash Avenue
Chicago. IL 60616

Via Regular and Cei~tified Mail
Valentina Zubok

34 Waterview Ct.

Riverhead. NY 11901-6312

 

 

 

Via Regular and Certified Mail
Chicago Elite Cab Corp.

 

 

2617 S. Wabash Avenue
Chicago. IL 606l6

 

 

** IMPORTANT INFORMATION **

This notice contains important information about your taxicab medallion license. The

creditor who has a lien on your taxicab medallion license(s) claims that you have defaulted

on your contract. The creditor is asking the City to transfer your license(s) to a purchaser

at a sale conducted by the creditor. The City will transfer the license unless you stop the

transfer by filling out and mailing the attached Affidavit of Defense form to the creditor

and to the Department of Business Affairs and Consumer Protection.

 

 

The License

The Taxi Medallion License(s) hereinafter (“License”) 1970TX, 622TX, 1952TX, 1653TX, 886TX are
presently registered with the City of Chicago, Department of Business Affairs and Consumer Protection, in your
name or the name of a company owned by you. The license is subject to a lien in favor of the following

creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.. d/b/a Capital One Taxi
Medallion Finance. The license was sold at foreclosure sale by the creditor on or about August 9, 2018 to the

following person or company: COTMF NY LLC, for 323,000 per medallion, plus applicable transfer taxes and

fees

The Creditor’s Reguest
The Creditor says that you have not paid money which you owe to the Creditor or that you are otherwise in

default of your credit agreement The Creditor has therefore sold your license because of your failure to pay or
because of this default The Creditor intends to ask the Department of Business Affairs and Consumer

Protection to transfer the license to the person or company named above.

THE ONLY WAY YOU MAY STOP THIS TRANSFER IS BY SENDING THE
ATTACHED AFFIDAVIT OF DEFENSE TO THE CREDITOR
m THE COMMISSIONER OF BUSINESS AFFAIRS AND CONSUMER PROTECTION.

How to Find Out if You Have a Defense

You may assert any defense you have to l) the amount claimed or owed on your credit agreement; 2) the
foreclosure itself; or 3) the Creditor's right to foreclosure You may also make any other defense to the
Creditor’s claim that is allowed by law. If you believe you may have a defense or if you do not know whether
you have a defense to the Creditor’s claim, it is suggested that you seek legal advice. Legal advice may be
obtained from a referral by the Chicago Bar Association (312) 554-2001, The Legal Assistance Foundation of
Chicago (312) 341~1070, and Legal Aid Clinics operated by local law schools including the Mandel Legal Aid
Clinic of the University of Chicago (773) 702-96l l, and the Northwestem University Legal Assistance Clinic
(312) 503-8576.

The Affidavit of Defense

1. What lt IS

The Affidavit of Defense is a form that tells the Creditor and the Department of Business Affairs and Consumer
Protection that you believe you have a defense to the transfer of your medallion license. Sending an Affidavit of

Defense does not mean that your license will be returned to you. lf vou file an affidavit of defense, the license

will not be transferred unless the creditor obtains a court order.

 

 

 

cf“'M””WMUWEHWHT?YW€WHE/WMMWW ' ”“""`”“ "

IF YOU DO NOT SEND AN AFFI])AVIT OF DEFENSE WITHIN THE TIlVIE PRESCRIBED, YOU
MAY BE CONSH)ERED TO HAVE AGREED TO THE TRANSFER OF THE LICENSE.

2. What To Do
An Affidavit of Defense form is enclosed lf` you want to tell the Creditor and the Department of Business Affairs and

Consumer Protection that you believe you have a defense, you must complete this form. Then you must sign the form and

 

have your signature notarized by a notary public. Remember, the Affidavit of Defense must be received by the Creditor or
the Department of Business Affairs and Consumer Protection within fifteen (15) days from the date which this notice was

mailed to you via certified mail,

3. Who To Send It To

 

After you have completed the Affidavit of Defense form and had your signature notarized, you must send the
completed Affidavit of Defense form by certified mail to the Creditor and to the Department of Business Affairs
and Consumer Protection. The Creditor’s address is listed above. The address of the Department of Business

Affairs and Consumer Protection is:

Department of Business Affairs and Consumer Protection
Public Vehicle Operations Division

2350 W. Ogden Avenue, lst floor

Chicago, lllinois 60608

Attention: Monique Davids

You should save your certified mail receipts so you can show that you sent your Affidavit of Defense to the
Creditor and to the Department of Business Affairs and Consumer Protection.

4. When To Send It
Do not wait to send the Affidavit of Defense fonn to the Creditor and the Department of Business Affairs and
Consumer Protection. THE AFFIDAVIT OF DEFENSE MUST BE RECEIVED BY THE CREDITOR AND
THE DEPARTMENT OF BUSlNESS AFFAIRS AND CONSUMER PROTECTION WITHIN FIFTEEN (15)
DAYS FROM THE DATE WHICH THIS NOTICE WAS MAILED TO YOU VlA CERTIFIED MAIL. If the
Creditor or the Department of Business Affairs and Consumer Protection receives your Affidavit of Defense

more than fifteen (15) days from the date upon which this Notice was mailed to you via certified mail, the

license may be transferred

 

 

`Case."‘l'\:`l§=cv-O"l806"‘l`ocumenr#r'T-7“Fited?03fizdfstgage“222of223~PagetB#i1 Merrrrrrrr~

I/We Troutman Sanders LLP hereby affirm that this Notice of Creditor’s Request to
Creditor Authorized Agent Name

Transfer Public Passenger Vehicle License upon foreclosure was mailed to the above listed debtor/licensee

 

» L
Valex Cab Corp. . by certified mail, return receipt requested on this 2 @ L day of August,

List Debtor Licensee Name

2018.

A COPY OF THE RETURN RECEIPT MUST ACCOMPANY THE NOTICE OF
CREDITOR’S REQUEST TO TRANSFER THE PUBLIC PASSENGER VEHICLE
LICENSE WHEN IT IS SUBMITTED TO THE DEPARTMENT OF BUSINESS AFFAIRS AND
CONSUMER PROTECTION AT THE TIME OF APPLICATION.

IF THE NOTICE IS NOT ACCEPTED, YOU MUST FILE A COPY OF THE RETURNED
ENVELOPE AS PROOF OF SERVICE ALONG WITH THE AFFII)AVIT OF TRANSFER UPON
DEFAULT FORM WITH THE DEPARTMENT OF BUSINESS AFFAIRS AND CONSUMER
PROTECTION AT THE TIi\/IE OF APPLICATION.

Respectfully submitted,

tdi/tai t.rzt,/

Na¢di@i Andrew Buck, Esq.

Troutman Sanders LLP
Law Firm

875 Third Avenue, New York, NY 10022
Address

212-704~6000
Phone

andrew.bucl_g@troutman.com
Email Address

JOHN C MURPHY Subscribed and Sworn to before me
NOTARY Puetic-sTATE oi= ~Ni=_vv vom<

ala
No.oiMues4ea75 this /é dayof ii ct qq,,, 20 '§,
GualltledlnNassauCouniy -----~
Mycummmion expiresoa-zz-zozo m 01 A_y

/ Notary Public
Version Daie June 5, 2018

 

 

Case: 1:19-cv-01806 Docu’me”nt #:"‘"1`-'7 “Filed :" ’03'¢1‘4¢19"Page*223*0f223~|939e®#71~10?r…r
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago -» Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 1970TX. 622TX. 1952TX. 1653TX. 886TX

LICENSEE NAME: Valex Cab Corp.

l, , hereby swear that l own Taxicab Medallion License
Debtor individual Name

Number(s) 1970TX 622TX 1952TX 1653TX 886TX either individually or through a company that 1 own and I have a

 

defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

l.ist Dziie of Foreclosure Sale
and Consumer Protection.

 

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

Signature:

 

Print Name:

 

Relationship to Medallion License/Title

 

Address:

 

Phone:

 

Email Address:

 

Subscribed and Sworn to before me

this day of , 20

 

Notary Public

Version Date June 5, 2018

 

